


110 HR 2392 IH: United States Business

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2392
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Ms. Woolsey (for
			 herself, Mr. George Miller of
			 California, Ms. DeLauro,
			 Mr. Ellison,
			 Mrs. Capps,
			 Ms. Carson,
			 Mr. Conyers,
			 Mr. Farr, Mr. Hinchey, Mr.
			 Hinojosa, Ms. Jackson-Lee of
			 Texas, Ms. Lee,
			 Mrs. Lowey,
			 Mrs. Maloney of New York,
			 Ms. Matsui,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. McNulty,
			 Ms. Moore of Wisconsin,
			 Mr. Olver,
			 Mr. Payne,
			 Ms. Schakowsky,
			 Ms. Solis,
			 Ms. Watson,
			 Ms. Kilpatrick,
			 Mr. Johnson of Georgia,
			 Mr. Delahunt,
			 Mr. Cohen,
			 Ms. Corrine Brown of Florida,
			 Mr. Towns,
			 Ms. Clarke,
			 Mr. Cummings,
			 Mr. Davis of Illinois,
			 Mr. Jackson of Illinois,
			 Mr. Jefferson,
			 Mr. Kildee,
			 Mr. Kucinich,
			 Mr. Lantos,
			 Mr. Lewis of Georgia,
			 Mrs. McCarthy of New York,
			 Mr. Meeks of New York,
			 Mr. Rush, Ms. Linda T. Sánchez of California,
			 Mr. Waxman,
			 Mr. Wexler,
			 Mr. Stark,
			 Mr. Clay, Mrs. Davis of California,
			 Mr. Frank of Massachusetts,
			 Mr. Grijalva,
			 Mr. Honda,
			 Mr. Rahall,
			 Mr. Rothman,
			 Ms. Norton,
			 Ms. Bordallo, and
			 Ms. Waters) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor, and in addition to the Committees on
			 House Administration,
			 Oversight and Government
			 Reform, Financial
			 Services, and Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To improve the lives of working families by providing
		  family and medical need assistance, child care assistance, in-school and
		  afterschool assistance, family care assistance, and encouraging the
		  establishment of family-friendly workplaces.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Family and Workplace Balancing Act of
			 2007 or Balancing Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Title I—Paid Leave for new parents and
				family and medical Leave enhancement Act of 2003
					Subtitle A—Paid Leave for New
				Parents
					Sec. 101. Short title.
					Sec. 102. Purpose.
					Sec. 103. Definitions.
					Sec. 104. Grants.
					Sec. 105. Notification.
					Sec. 106. Report.
					Sec. 107. Authorization of
				appropriations.
					Sec. 108. Technical and conforming
				amendments.
					Subtitle B—Family and Medical Leave
				Enhancement Act of 2003
					Sec. 111. Short title.
					Sec. 112. Additional leave for parental
				involvement.
					Sec. 113. Additional leave for routine
				family medical care needs.
					Sec. 114. Expansion of employers covered
				by Family and Medical Leave Act of 1993.
					Sec. 115. Expanded eligibility for
				leave.
					Sec. 116. Conforming
				amendments.
					Title II—Child Care Expansion and
				Improvement
					Subtitle A—Care for Young
				Children
					Sec. 201. Expanding child care for young
				children.
					Sec. 202. Early childhood home
				visitation.
					Subtitle B—Improving Child Care Quality
				Through Teacher Incentives
					Sec. 221. Purpose.
					Sec. 222. Definitions.
					Sec. 223. Funds for child care provider
				development and retention grants, scholarships, and health benefits
				coverage.
					Sec. 224. Allotments to
				States.
					Sec. 225. Application and
				plan.
					Sec. 226. Child care provider development
				and retention grant program.
					Sec. 227. Child care provider scholarship
				program.
					Sec. 228. Child care provider health
				benefits coverage.
					Sec. 229. Annual report.
					Sec. 230. Evaluation of health benefits
				programs by Secretary.
					Sec. 231. Authorization of
				appropriations.
					Subtitle C—Child Care Construction and
				Renovation Incentive Grants
					Sec. 241. Short title.
					Sec. 242. Use of community development
				block grants to establish child care facilities.
					Sec. 243. Insurance for mortgages on new
				and rehabilitated child care facilities.
					Sec. 244. Insurance for mortgages for
				acquisition or refinancing debt of existing child care facilities.
					Sec. 245. Study of availability of
				secondary markets for mortgages on child care facilities.
					Sec. 246. Technical and financial
				assistance grants.
					Subtitle D—Business Child Care Incentive
				Grant Program
					Sec. 251. Business child care incentive
				grant program.
					Title III—Pre-school, in-school, and
				afterschool assistance
					Subtitle A—Universal Prekindergarten
				Act
					Sec. 301. Short title.
					Sec. 302. Findings and
				purpose.
					Sec. 303. Prekindergarten grant program
				authorization.
					Sec. 304. State requirements.
					Sec. 305. Local requirements.
					Sec. 306. Professional development
				set-aside.
					Sec. 307. Reporting.
					Sec. 308. Federal funds
				supplementary.
					Sec. 309. Definitions.
					Sec. 310. Authorization of
				appropriations.
					Subtitle B—Universal Free School
				Breakfast Program
					Sec. 311. Universal free school breakfast
				program.
					Subtitle C—Nutritional Improvement for
				Children Served under Child Nutrition Programs
					Sec. 321. Nutritional improvement for
				children served under child nutrition programs.
					Subtitle D—Child and Adult Care Food
				Program
					Sec. 331. Reimbursements for afterschool
				dinners.
					Sec. 332. Eligibility of private child
				care centers.
					Subtitle E—Afterschool Education
				Enhancement Act
					Sec. 341. Short title.
					Sec. 342. Amendments regarding 21st
				century community learning centers.
					Title IV—Improving the workplace for
				families
					Subtitle A—Part-Time and Temporary
				Workers Benefits
					Sec. 401. Treatment of employees working
				at less than full-time under participation, vesting, and accrual rules
				governing pension plans.
					Sec. 402. Treatment of employees working
				at less than full-time under group health plans.
					Sec. 403. Expansion of definition of
				employee to include certain individuals whose services are leased or contracted
				for.
					Sec. 404. Effective dates.
					Subtitle B—United States Business
				Telework Act
					Sec. 411. Short title.
					Sec. 412. Telework pilot
				program.
					Sec. 413. Report to Congress.
					Sec. 414. Definition.
					Sec. 415. Termination.
					Sec. 416. Authorization of
				appropriations.
				
			2.FindingsCongress finds the following:
			(1)Currently in
			 2/3 of married families with children in the United
			 States, both parents work full-time. Seventy-one percent of mothers with
			 children under age 18 work full-time, and another 29 percent work
			 part-time.
			(2)The National Study
			 of the Changing Workforce found that 70 percent of employed parents indicated
			 that they don’t have enough time with their children.
			(3)(A)A survey conducted by the
			 Boys and Girls Clubs of America found that more than half of the respondents
			 indicated that they had little or no time to spend in physical activities with
			 their children.
				(B)Parents in 3,500,000 households,
			 representing 7,000,000 children, spend an hour or less a week doing physical
			 activities with their children.
				(C)The primary obstacle cited by the
			 parents to engaging in physical activities with their children was their work
			 schedules.
				(4)Nearly
			 2/3 of employees who need to take family or medical leave
			 do not take such leave because they cannot afford to forgo the pay.
			(5)Nearly every
			 industrialized nation other than the United States, and most developing
			 nations, provides parents with paid leave for infant care.
			(6)In
			 the United States, more than half of all mothers of children under the age of
			 one now work. Yet parents of infants and toddlers face acute problems finding
			 child care, and child care that is available is often of mediocre
			 quality.
			(7)The cost of child
			 care averages $4,000 to $6,000 per year in the United States, and families with
			 younger children or with more than one child face even greater costs. For
			 example, the average annual cost of child care for a 4-year-old in an urban
			 area center is more than the average annual cost of public college tuition in
			 all but one State.
			(8)The average annual
			 child care teacher salary is $15,430, a wage so low that many programs find it
			 extremely challenging to recruit fully qualified teachers and to retain them.
			 High turnover rates make it more difficult to provide quality and continuity of
			 care.
			(9)Only 12 percent of
			 eligible children receive child care assistance through the Child Care
			 Development Block Grant, and only about 3 out of 5 eligible preschoolers are
			 able to participate in the Head Start program.
			(10)Among needy
			 students, school nutrition programs often provide the primary opportunity for
			 consumption of nutritionally valuable foods.
			(11)Breakfast is a
			 critical meal for children and provides the nutrition necessary to optimize
			 their learning capacities.
			(12)According to the
			 Bureau of the Census, nearly 7,000,000 children in the United States are left
			 alone after school each week without adult supervision or structured activities
			 of any kind.
			(13)Violent juvenile
			 crime peaks between the hours of 3:00 p.m. and 7:00 p.m. and teens are more
			 likely to be victims of serious violent crime in the hour after school lets out
			 than any other time of the day.
			(14)The Nation’s
			 communities can benefit from teleworking, which give workers more time to spend
			 at home with their families.
			(15)Companies with
			 telework programs have found that telework can boost employee productivity 5
			 percent to 20 percent, thereby saving businesses valuable resources and
			 time.
			(16)More United
			 States families are working more hours than ever. In 2000, the average American
			 worker worked 36 hours more, almost a full week, than in 1990. A recent AFL–CIO
			 poll found that nearly three-quarters of working adults indicated that they
			 have little or no control over their work schedules.
			(17)The AFL–CIO’s
			 Ask a Working Woman survey for 2002 reported that 63 percent of
			 working women work more than 40 hours a week, 30 percent of working women work
			 20 to 39 hours a week, and 7 percent of working women work less than 20 hours a
			 week.
			IPaid
			 leave for new parents and family and medical Leave enhancement Act of
			 2005
			APaid Leave for New
			 Parents
				101.Short
			 titleThis subtitle may be
			 cited as the Family Income to Respond
			 to Significant Transitions Act.
				102.PurposeThe purpose of this subtitle is to establish
			 a program that supports the efforts of States and political subdivisions of
			 States to provide partial or full wage replacement, often referred to as FIRST
			 insurance, to new parents so that the new parents are able to spend time with a
			 new infant or newly adopted child, and to other employees.
				103.DefinitionsIn this subtitle:
					(1)Employer; son or
			 daughter; StateThe terms employer, son or
			 daughter, and State have the meanings given the terms in
			 section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C.
			 2611).
					(2)SecretaryThe
			 term Secretary means the Secretary of Labor, acting after
			 consultation with the Secretary of Health and Human Services.
					104.Grants
					(a)Grants
						(1)In
			 generalThe Secretary of Labor shall make grants to eligible
			 entities to pay for the Federal share of the cost of carrying out projects that
			 assist families by providing, through various mechanisms, wage replacement for
			 eligible individuals who are responding to—
							(A)caregiving needs
			 resulting from the birth or adoption of a son or daughter; or
							(B)other family
			 caregiving needs.
							(2)PeriodsThe
			 Secretary shall make the grants for periods of 5 years.
						(b)Eligible
			 entitiesAn entity eligible to receive a grant under this section
			 shall be a State or political subdivision of a State.
					(c)Use of
			 funds
						(1)In
			 generalAn entity that receives a grant under this section may
			 use the funds made available through the grant to provide partial or full wage
			 replacement as described in subsection (a) to an eligible individual—
							(A)directly;
							(B)through an
			 insurance program, such as a State temporary disability insurance program or a
			 State unemployment compensation benefit program;
							(C)through a private
			 disability or other insurance plan, or another mechanism provided by a private
			 employer; or
							(D)through another
			 mechanism.
							(2)PeriodIn
			 carrying out a project under this section, the entity shall provide partial or
			 full wage replacement to an eligible individual for not less than 6 weeks
			 during a period of leave, or an absence from employment, described in
			 subsection (d)(2), during any 12-month period. Wage replacement available to an
			 eligible individual under this subsection shall be in addition to any
			 compensation from annual or sick leave that the individual may elect to use
			 during a period of leave, or an absence from employment, described in
			 subsection (d)(2), during any 12-month period.
						(3)Administrative
			 costsNo entity may use more than 10 percent of the total funds
			 made available through the grant during the 5-year period of the grant to pay
			 for the administrative costs relating to a project described in subsection
			 (a).
						(d)Eligible
			 individualsTo be eligible to receive wage replacement under
			 subsection (a), an individual shall—
						(1)meet such
			 eligibility criteria as the eligible entity providing the wage replacement may
			 specify in an application described in subsection (e); and
						(2)be—
							(A)an individual who
			 is taking leave, under the Family and Medical Leave Act of 1993 (29 U.S.C. 2601
			 et seq.), under other Federal, State, or local law, or under a private plan,
			 for a reason described in subparagraph (A) or (B) of section 102(a)(1) of the
			 Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1));
							(B)at the option of
			 the eligible entity, an individual who—
								(i)is taking leave,
			 under that Act, under other Federal, State, or local law, or under a private
			 plan, for a reason described in subparagraph (C) or (D) of section 102(a)(1),
			 or under paragraph (4) of section 102(a) of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2612(a)(1)); 2612(a)(4); or
								(ii)leaves
			 employment, and has an absence from employment, because the individual has
			 elected to care for a son or daughter under the age of one year; or
								(C)at the option of
			 the eligible entity, an individual who has an absence from employment and has
			 other characteristics specified by the eligible entity in an application
			 described in subsection (e).
							(e)ApplicationTo
			 be eligible to receive a grant under this section, an entity shall submit an
			 application to the Secretary, at such time, in such manner, and containing such
			 information as the Secretary may require, including, at a minimum—
						(1)a
			 description of the wage replacement program;
						(2)(A)information on the
			 number and type of families to be covered by the project, and the extent of
			 such coverage in the area served under the grant; and
							(B)information on any criteria or
			 characteristics that the entity will use to determine whether an individual is
			 eligible for wage replacement under subsection (a), as described in paragraphs
			 (1) and (2)(C) of subsection (d);
							(3)if the project
			 will expand on State and private systems of wage replacement for eligible
			 individuals, information on the manner in which the project will expand on the
			 systems; and
						(4)information
			 demonstrating the manner in which the wage replacement assistance provided
			 through the project will assist families in which an individual takes leave or
			 is absent from employment as described in subsection (d)(2).
						(f)Selection
			 criteriaIn selecting entities to receive grants for projects
			 under this section, the Secretary shall—
						(1)take into
			 consideration—
							(A)the scope of the
			 proposed projects;
							(B)the
			 cost-effectiveness, feasibility, and financial soundness of the proposed
			 projects;
							(C)the extent to
			 which the proposed projects would expand access to wage replacement in response
			 to family caregiving needs, particularly for low-wage employees, in the area
			 served by the grant; and
							(D)the benefits that
			 would be offered to families and children through the proposed projects;
			 and
							(2)to the extent
			 feasible, select entities proposing projects that utilize diverse mechanisms,
			 including expansion of State unemployment compensation benefit programs, and
			 establishment or expansion of State temporary disability insurance programs, to
			 provide the wage replacement.
						(g)Federal
			 share
						(1)In
			 generalThe Federal share of the cost described in subsection (a)
			 shall be—
							(A)50 percent for the
			 first year of the grant period;
							(B)40 percent for the
			 second year of that period;
							(C)30 percent for the
			 third year of that period; and
							(D)20 percent for
			 each subsequent year.
							(2)Non-federal
			 shareThe non-Federal share of the cost may be in cash or in
			 kind, fairly evaluated, including plant, equipment, and services and may be
			 provided from State, local, or private sources, or from Federal sources other
			 than this subtitle.
						(h)Supplement not
			 supplantFunds appropriated pursuant to the authority of this
			 subtitle shall be used to supplement and not supplant other Federal, State, and
			 local public funds and private funds expended to provide wage
			 replacement.
					(i)Effect on
			 existing rightsNothing in this subtitle shall be construed to
			 supersede, preempt, or otherwise infringe on the provisions of any collective
			 bargaining agreement or any employment benefit program or plan that provides
			 greater rights to employees than the rights established under this
			 subtitle.
					105.NotificationAn eligible entity that provides partial or
			 full wage replacement to an eligible individual under this subtitle shall
			 notify (in a form and manner prescribed by the Secretary)—
					(1)the employer of
			 the individual of the amount of the wage replacement provided; and
					(2)the individual and
			 the employer of the individual that the employer shall count an appropriate
			 period of leave, calculated under section 102(g) of the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2612(g)), as added by section 108, against the
			 total amount of leave (if any) to which the employee is entitled under section
			 102(a)(1) of that Act (29 U.S.C. 2612(a)(1)).
					106.ReportNot later than 3 years after the beginning
			 of the grant period for the first grant made under section 104, and annually
			 thereafter, the Secretary shall submit to Congress a report that contains a
			 description and evaluation of the program under this subtitle for the preceding
			 year.
				107.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this subtitle $400,000,000 for
			 fiscal year 2008 and such sums as may be necessary for each of fiscal years
			 2009 through 2013.
				108.Technical and
			 conforming amendmentsSection
			 102 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612) is amended by
			 adding at the end the following:
					
						(g)Relationship to
				FIRST insurance
							(1)Full wage
				replacementIf an eligible entity provides full wage replacement
				to an employee for a period under title I of the Family and Workplace Balancing
				Act of 2005, the employee’s employer shall count an amount of leave, equal to
				that period, against the total amount of leave (if any) to which the employee
				is entitled under subsection (a)(1).
							(2)Partial wage
				replacementIf an eligible entity provides partial wage
				replacement to an employee for a period under title I of the Family and
				Workplace Balancing Act of 2005, the employee’s employer shall—
								(A)total the amount of
				partial wage replacement provided for that period;
								(B)convert the total
				into a corresponding amount of full wage replacement provided for a
				proportionately reduced period; and
								(C)count an amount of
				leave, equal to the period described in subparagraph (B), against the total
				amount of leave (if any) to which the employee is entitled under subsection
				(a)(1).
								.
				BFamily and Medical
			 Leave Enhancement Act of 2005
				111.Short
			 titleThis subtitle may be
			 cited as the Family and Medical Leave
			 Enhancement Act of 2007.
				112.Additional
			 leave for parental involvement
					(a)Family and
			 Medical Leave ActSection 102(a) of the Family and Medical Leave
			 Act of 1993 (29 U.S.C. 2612(a)) is amended by adding at the end the following
			 new paragraph:
						
							(3)Entitlement to
				additional leave for parental involvement
								(A)In
				generalIn addition to leave available under paragraphs (1) and
				(4), an eligible employee shall be entitled to a total of 4 hours of leave
				during any 30-day period, and a total of 24 hours of leave during any 12-month
				period to participate in or attend an activity that—
									(i)is
				sponsored by a school or community organization; and
									(ii)relates to a
				program of the school or organization that is attended by a son or daughter or
				a grandchild of the employee.
									(B)DefinitionsAs
				used in this paragraph:
									(i)SchoolThe
				term school means an elementary school or secondary school (as
				such terms are defined in the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.)), a Head
				Start program assisted under the Head Start
				Act (42 U.S.C. 9831 et seq.), and a child care facility licensed
				under State law.
									(ii)Community
				organizationThe term community organization means a
				private nonprofit organization that is representative of a community or a
				significant segment of a community and provides activities for individuals
				described in subparagraph (A) or (B) of section 101(12), such as a scouting or
				sports
				organization.
									.
					(b)Civil
			 servantsSection 6382(a) of title 5, United States Code, is
			 amended by adding at the end the following new paragraph:
						
							(3)(A)In addition to leave
				available under paragraph (1) and (4), an employee shall be entitled to a total
				of 4 hours of leave during any 30-day period, and a total of 24 hours of leave
				during any 12-month period to participate in or attend an activity that—
									(i)is sponsored by a school or community
				organization; and
									(ii)relates to a program of the school or
				organization that is attended by a son or daughter or a grandchild of the
				employee.
									(B)For the purpose of this
				paragraph:
									(i)The term school means an
				elementary school or secondary school (as such terms are defined in the
				Elementary and Secondary Education Act of
				1965 (20 U.S.C. 6301 et seq.)), a Head Start program assisted under
				the Head Start Act (42 U.S.C. 9831 et
				seq.), and a child care facility licensed under State law.
									(ii)The term community
				organization means a private nonprofit organization that is
				representative of a community or a significant segment of a community and
				provides activities for individuals described in subparagraph (A) or (B) of
				section 6381(6), such as a scouting or sports
				organization.
									.
					113.Additional Leave for
			 Routine Family Medical Care Needs
					(a)Family and
			 Medical Leave ActSection
			 102(a) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)) is
			 further amended by adding after paragraph (3) (as added by section 112(a)) the
			 following new paragraph:
						
							(4)Entitlement to
				leave for routine family medical care needsSubject to section
				103(f), in addition to leave available under paragraphs (1) and (3), an
				eligible employee shall be entitled to a total of 4 hours of leave during any
				30-day period, and a total of 24 hours of leave during any 12-month period for
				the following purposes:
								(A)In order to meet
				routine family medical care needs, including transportation of a son or
				daughter or a grandchild for medical and dental appointments for checkups and
				vaccinations.
								(B)In order to meet the routine family medical
				care needs of elderly individuals who are related to the eligible employee,
				including visits to nursing homes and group
				homes.
								.
					(b)Civil
			 servantsSection 6382(a) of title 5, United States Code, is
			 further amended by adding after paragraph (3) (as added by section 112(b)) the
			 following new paragraph:
						
							(4)Subject to section
				6383(f), in addition to leave available under paragraphs (1) and (3), an
				eligible employee shall be entitled to a total of 4 hours of leave during any
				30-day period, and a total of 24 hours of leave during any 12-month period for
				the following purposes:
								(A)In order to meet
				routine family medical care needs, including transportation of a son or
				daughter or a grandchild for medical and dental appointments for checkups and
				vaccinations.
								(B)In order to meet
				the routine family medical care needs of elderly individuals who are related to
				the eligible employee, including visits to nursing homes and group
				homes.
								.
					114.Expansion of
			 Employers Covered by Family and Medical Leave ActSection 101 of the Family and Medical Leave
			 Act of 1993 is amended—
					(1)in paragraph
			 (2)(B)(ii), by striking 50 both places it appears and inserting
			 15; and
					(2)in paragraph
			 (4)(A)(i), by striking 50 and inserting
			 15.
					115.Expanded
			 eligibility for leaveSection
			 101(2)(A)(ii) of the Family and Medical Leave Act of 1993 (29 U.S.C.
			 2611(2)(A)(ii)) is amended by striking 1,250 hours and inserting
			 1,050 hours.
				116.Conforming
			 amendments
					(a)Family and
			 Medical Leave Act
						(1)Definition of
			 grandchildSection 101 of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2611) is amended by adding at the end the following new
			 paragraph:
							
								(14)GrandchildThe
				term grandchild means a son or daughter of an employee’s son or
				daughter.
								.
						(2)Technical
			 amendmentSection 102(a)(1) of such Act (29 U.S.C. (a)(1)) is
			 amended in the paragraph heading by inserting for childbirth, adoption, or serious health
			 condition before the period.
						(3)Substitution of
			 paid leaveSection 102(d)(2)(A) of such Act (29 U.S.C.
			 2612(d)(2)(A)) is amended by inserting after subsection (a)(1)
			 the following: or under paragraphs (3) or (4) of subsection
			 (a).
						(4)NoticeSection
			 102(e)(1) of such Act (29 U.S.C. 2612(e)(1)) is amended—
							(A)in paragraph (1),
			 by adding at the end the following new sentence: In any case in which an
			 employee requests leave under paragraph (3)(A) of subsection (a), the employee
			 shall provide the employer with not less than 7 days’ notice, before the date
			 the leave is to begin, of the employee’s intention to take leave under such
			 paragraph.; and
							(B)in paragraph (2),
			 and inserting or under paragraph (4) of subsection (a) after
			 subsection (a)(1).
							(5)CertificationSection
			 103 of such Act (29 U.S.C. 2613) is amended by adding at the end the following
			 new subsections:
							
								(f)Certification
				for routine family medical care needsAn employer may require
				that a request for leave under section 102(a)(4) be supported by a
				certification issued at such time and in such manner as the Secretary may by
				regulation
				prescribe.
								.
						(6)Spouses employed
			 by same employerSection
			 102(f) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(f)) is
			 amended—
							(A)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively and moving
			 such subparagraphs (as so redesignated) to ems to the right;
							(B)by striking
			 may be limited to and all that follows through
			 taken— and inserting
								
									may be
			 limited to—(1)12 weeks during
				any 12-month period, if such leave is
				taken—
									;
							(C)by striking the
			 period at the end and inserting
								
									;
			 and(2)4 hours during any
				30-day period, if such leave is taken under paragraph (3)(A) or 4 of subsection
				(a).
									.
							(b)Title 5, United
			 States Code
						(1)Definition of
			 grandchildSection 6381 of title 5, United States Code, is
			 amended—
							(A)in paragraph
			 (5)(B), by striking and at the end;
							(B)in paragraph
			 (6)(B), by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following new paragraph:
								
									(7)the term
				grandchild means a son or daughter of an employee’s son or
				daughter.
									.
							(2)Substitution of
			 paid leaveSection 6382(d) of such title is amended by inserting
			 before , except the following: , or for leave provided
			 under paragraphs (3) or (4) of subsection (a) any of the employee’s accrued or
			 accumulated annual leave under subchapter I for any part of the 24-hour period
			 of such leave under such paragraphs.
						(3)NoticeSection
			 6382(e) of such title is amended—
							(A)in paragraph (1),
			 by adding at the end the following new sentence: In any case in which an
			 employee requests leave under paragraph (3)(A) of subsection (a), the employee
			 shall provide the employing agency with not less than 7 days’ notice, before
			 the date the leave is to begin, of the employee’s intention to take leave under
			 such paragraph.; and
							(B)in paragraph (2),
			 and inserting or under paragraph (4) of subsection (a) after
			 subsection (a)(1).
							(4)CertificationSection
			 6383 of such title is amended by adding at the end the following new
			 subsection:
							
								(f)An employing
				agency may require that a request for leave under subparagraph (E) or (F) of
				section 6382(a)(1) be supported by a certification issued at such time and in
				such manner as the Office of Personnel Management may by regulation
				prescribe.
								.
						IIChild
			 care expansion and improvement
			ACare for Young
			 Children
				201.Expanding child
			 care for young children
					(a)GoalsSection
			 658A(b) of the Child Care and Development
			 Block Grant Act of 1990 (42 U.S.C. 9801 note) is amended—
						(1)in paragraph (4),
			 by striking and;
						(2)in paragraph (5),
			 by striking the period and inserting ; and; and
						(3)by adding at the
			 end the following:
							
								(6)to assist States
				in improving child care services for young
				children.
								.
						(b)Authorization of
			 appropriationsSection 658B of the
			 Child Care and Development Block Grant Act
			 of 1990 (42 U.S.C. 9858) is amended—
						(1)by striking
			 There and inserting (a) In General.—There;
			 and
						(2)by adding at the end the
			 following:
							
								(b)Child care
				activities for young childrenIn addition to amounts appropriated
				under subsection (a), there is authorized to be appropriated to carry out child
				care activities for young children under this subchapter $500,000,000 for each
				of the fiscal years 2008, 2009, and
				2010.
								.
						(c)Child care
			 activities for young childrenThe
			 Child Care and Development Block Grant Act
			 of 1990 (42 U.S.C. 9801 et seq.) is amended by inserting after
			 section 658G the following:
						
							658H.Child care
				activities for young childrenChild care activities for young children for
				which funds under this subchapter may be used include activities that are
				designed to accomplish the following:
								(1)Increase the
				availability of child care services for young children with
				disabilities.
								(2)Provide support
				services for networks of family child care providers.
								(3)Provide or support
				programs that provide training, services, materials, equipment, or other
				support to caregivers, eligible child care providers, and family child care
				providers that provide child care to young children. Such support may include
				the purchase of equipment such as cribs and high chairs.
								(4)Provide funds to
				increase compensation offered and provide bonuses to caregivers, eligible child
				care providers, and family child care providers who provide child care to
				children under the age of 3 years, especially those caregivers and providers
				who have formal education in early childhood development.
								(5)Provide and
				support networks between health care providers and caregivers, eligible child
				care providers, and family child care providers that provide child care to
				young children.
								(6)Provide child care
				services for young children who are enrolled in Head Start programs under the
				Head Start Act (42 U.S.C. 9831 et
				seq.).
								.
					(d)DefinitionsSection
			 658P of the Child Care and Development Block
			 Grant Act of 1990 (42 U.S.C. 9858n) is amended by adding at the end
			 the following:
						
							(15)Young
				childrenThe term young children means eligible
				children who are less than 3 years of
				age.
							.
					202.Early childhood
			 home visitation
					(a)Grants for early
			 childhood home visitation
						(1)AuthorizationThe
			 Secretary, in collaboration with the Secretary of Education, shall make grants
			 to States, Indian tribes, and tribal organizations to enable States, Indian
			 tribes, and tribal organizations to establish or expand quality programs of
			 early childhood home visitation as specified under subsection (f). Each grant
			 shall consist of the allotment determined under paragraph (2).
						(2)Determination of
			 Reservations; Amount of Allotments; Authorization of Appropriations
							(A)Reservations from
			 appropriationsFrom the total amount made available to carry out
			 this subsection for a fiscal year, the Secretary shall reserve—
								(i)not
			 more than 2 percent of the funds appropriated for any fiscal year for payments
			 to Indian tribes or tribal organizations with an approved application under
			 this subsection;
								(ii)not
			 more than ½ of 1 percent of the funds appropriated for any fiscal year for
			 payments to territories and possessions with an approved application under this
			 subsection; and
								(iii)2
			 percent for training and technical assistance for States.
								(B)State allotments
			 for early childhood home visitation
								(i)In
			 generalIn accordance with clause (ii), the Secretary shall allot
			 among each of eligible the States the total amount made available to carry out
			 this subsection for any fiscal year and not reserved under subparagraph (A), to
			 carry out early childhood home visitation in accordance with this
			 subsection.
								(ii)Determination of
			 state allotmentsThe Secretary shall allot the amount made
			 available under clause (i) for a fiscal year among the eligible States in
			 proportion to the number of children, aged from birth to 5 years, who reside
			 within the State, compared to the number of such individuals who reside in all
			 such States for that fiscal year.
								(C)Payments to
			 tribes and territories
								(i)Out
			 of the funds reserved under subparagraph (A)(i), the Secretary shall provide
			 funds to each Indian tribe or tribal organization with an approved application
			 under this subsection in accordance with the respective needs described in that
			 application.
								(ii)Out
			 of the funds reserved under subparagraph (A)(ii), the Secretary shall provide
			 funds to each territory or possession with an approved application under this
			 subsection in accordance with the respective needs described in that
			 application.
								(D)Applications of
			 Indian tribes, tribal organizations, territories, or possessions
								(i)Subject to clause
			 (ii) the Secretary shall approve an application of an Indian tribe, tribal
			 organization, territory, or possession based on the quality of the
			 application.
								(ii)The
			 Secretary may exempt an application submitted by an Indian tribe, tribal
			 organization, territory, or possession from any requirement of this subsection
			 that the secretary determines would be inappropriate to apply taking into
			 account the resources, needs, and other circumstances of the Indian tribe,
			 tribal organization territory, or possession with the exception of the
			 provision of quality early childhood home visitation as outlined in paragraph
			 (6)(A), reporting requirements detailed in subparagraphs (A) and (C) of
			 paragraph (8), and participation in the independent evaluation outlined in
			 subsection (e).
								(E)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $400,000,000 for the period of fiscal years 2007 through
			 2009.
							(3)Grant
			 ApplicationsA State, Indian tribe, tribal organization,
			 territory, or possession that desires to receive a grant under this subsection
			 shall submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require. The application shall
			 contain the following information:
							(A)An assurance that
			 the Governor of the State has designated a lead State agency, such as the State
			 educational agency or the State health and human services agency, to carry out
			 the activities under this subsection.
							(B)An assurance that
			 the State will reserve 3 percent of such grant for evaluation and will
			 participate in the independent evaluation under subsection (e).
							(C)An assurance that
			 the State will reserve 10 percent of the grant funds for training and technical
			 assistance of staff of programs of early childhood home visitation.
							(D)An assurance that
			 the State will authorize child care resource and referral agencies to refer
			 parents seeking home visitation services.
							(E)The results of a
			 statewide needs assessment that describes—
								(i)the
			 quality and capacity of existing programs of early childhood home visitation in
			 the State;
								(ii)the
			 number and types of eligible families who are receiving services under such
			 programs; and
								(iii)the gaps in
			 early childhood home visitation in the State.
								(F)A State plan
			 containing the following:
								(i)A
			 description of the State’s strategy to establish or expand quality programs of
			 early childhood home visitation to serve all eligible families in the
			 State.
								(ii)A
			 description of the quality programs of early childhood home visitation that
			 will be supported by a grant under this subsection.
								(iii)A
			 description of how the proposed program of early childhood home visitation will
			 promote positive parenting skills and children’s early learning and
			 development.
								(iv)A
			 description of how the proposed program of early childhood home visitation will
			 incorporate the authorized activities described in paragraph (6).
								(v)How
			 the lead State agency will build on and promote coordination among existing
			 programs of early childhood home visitation in an effort to promote an array of
			 home visitation that ensures more eligible families are being served and are
			 getting the most appropriate services to meet their needs.
								(vi)How
			 the lead State agency will promote channels of communication between staff of
			 programs of early childhood home visitation and staff of other early childhood
			 education programs, such as Head Start programs carried out under the Head
			 Start Act (42 U.S.C. 9831 et seq.) and Early Head Start programs carried out
			 under section 645A of such Act, the Americans with Disabilities Act (42 U.S.C.
			 12101 et seq.), preschool programs, and child care programs, to facilitate the
			 coordination of services for eligible families.
								(vii)How the lead
			 State agency will provide training and technical assistance to staff of
			 programs of early childhood home visitation involved in activities under this
			 subsection to more effectively meet the needs of the eligible families served,
			 with sensitivity to cultural variations in parenting norms and attitudes toward
			 formal support services.
								(viii)How the lead
			 State agency will evaluate the activities supported under this subsection in
			 order to assess outcomes related to the enhancement of—
									(I)parental
			 practices;
									(II)child health and
			 development indicators;
									(III)child
			 maltreatment indicators;
									(IV)school readiness
			 indicators; and
									(V)links to community
			 services.
									(VI)Such other
			 information as the Secretary may require.
									(4)Approval of
			 Applications
							(A)In
			 generalThe Secretary shall approve an application under this
			 subsection based on the recommendations of a peer review panel, as described in
			 subparagraph (B). The panel shall select applicants based on the quality of the
			 application, with consideration given to including some applicants, to the
			 extent practicable, with the ability to incorporate comparison or control
			 groups in their service delivery model, recognizing that not all quality
			 programs will be able to do so but that having some such programs would
			 contribute to evaluation.
							(B)Peer review
			 panelThe peer review panel shall include not less than—
								(i)3
			 individuals who are experts in the field of home visitation;
								(ii)2
			 individuals who are experts in early childhood development;
								(iii)1
			 individual with experience implementing a statewide program of early childhood
			 home visitation;
								(iv)1
			 individual who is a board certified pediatrician or a developmental
			 pediatrician; and
								(v)1
			 individual with experience in administering public or private (including
			 community-based) child maltreatment prevention programs.
								(5)Duration of
			 GrantsGrants made under this subsection shall be for a period of
			 no more than 3 years.
						(6)State Uses of
			 FundsEach State that receives a grant under this subsection
			 shall—
							(A)provide to as many
			 eligible families in the State as practicable, voluntary early childhood home
			 visitation, on not less frequently than a monthly basis with greater frequency
			 of services for those eligible families identified with additional needs,
			 through the implementation of quality programs of early childhood home
			 visitation that—
								(i)adopt a clear,
			 consistent model that is grounded in empirically-based knowledge related to
			 home visiting and linked to program-determined outcomes;
								(ii)employ
			 well-trained and competent staff, as demonstrated by education or training, and
			 the provision of ongoing and specific training on the model being
			 delivered;
								(iii)maintain high
			 quality supervision to establish home visitor competencies;
								(iv)show strong
			 organizational capacity to implement the program;
								(v)establish
			 appropriate linkages and referral networks to other community resources and
			 supports;
								(vi)monitor fidelity
			 of program implementation to assure that services are delivered according to
			 the specified model; and
								(vii)provide parents
			 with—
									(I)knowledge of age
			 appropriate child development in cognitive, language, social-emotional, and
			 motor domains;
									(II)knowledge of
			 realistic expectations of age-appropriate child behaviors;
									(III)knowledge of
			 health and wellness issues for children and parents;
									(IV)modeling,
			 consulting, and coaching on parenting practices;
									(V)skills to interact
			 with their child to enhance age-appropriate development;
									(VI)skills to
			 recognize and seek help for issues related to health, developmental delays, and
			 social, emotional, and behavioral skills; and
									(VII)activities
			 designed to help parents become full partners in the education of their
			 children;
									(viii)ascertain what
			 health and developmental services the family receives and work with these
			 providers to eliminate gaps in service by offering annual health, vision,
			 hearing, and developmental screening for children from birth to entry into
			 kindergarten, when not otherwise provided;
								(ix)provide referrals
			 for eligible families, as needed, to additional resources available in the
			 community, such as center-based early education programs, child care services,
			 health or mental health services, family literacy programs, employment
			 agencies, social services, and child care resource and referral agencies;
			 and
								(x)offer group
			 meetings (at program discretion), on not less frequently than a monthly basis,
			 for eligible families that—
									(I)further enhance
			 the information, activities, and skill-building addressed during home
			 visitation; and
									(II)offer
			 opportunities for parents to meet with and support each other;
									(B)reserve 10 percent
			 of the grant funds to provide training and technical assistance, directly or
			 through contract, to early childhood home visitation and early childhood care
			 and education staff relating to—
								(i)effective methods
			 of implementing parent education, conducting home visiting, and promoting
			 quality early childhood development;
								(ii)the
			 relationship of health and well-being of pregnant women to prenatal and early
			 childhood development;
								(iii)early childhood
			 development with respect to children from birth until entry into
			 kindergarten;
								(iv)methods to help
			 parents promote emergent literacy in their children from birth until entry into
			 kindergarten;
								(v)health, vision,
			 hearing, and developmental screenings;
								(vi)strategies for
			 helping eligible families with special needs or those eligible families coping
			 with crisis;
								(vii)recruiting,
			 supervising, and retaining qualified staff;
								(viii)increasing
			 services for underserved populations;
								(ix)methods to help
			 parents effectively respond to their children’s needs and behaviors;
								(x)implementation of
			 ongoing program quality improvement and evaluation of activities and outcomes;
			 and
								(xi)relevant issues
			 related to child welfare and protective services, with information provided
			 being consistent with State child welfare agency training.
								(C)ensure
			 coordination of programs of early childhood home visitation, early childhood
			 education and care, and early intervention, through an existing or created
			 State-level early childhood coordinating body that includes—
								(i)representatives
			 from relevant State agencies, including the State agency with responsibility
			 for carrying out the plan under Section 106 of the Child Abuse Prevention and
			 Treatment Act;
								(ii)representatives
			 from State Head Start Associations;
								(iii)the
			 State official with responsibility for carrying out activities under part C of
			 the Individuals with Disabilities Education Act (20 U.S.C. 1431 et
			 seq.);
								(iv)the
			 State official with responsibility for carrying out activities under section
			 619 of the Individuals with Disabilities Education Act (20 U.S.C. 1419);
								(v)representatives from
			 child care resource and referral State offices;
								(vi)representatives
			 from quality programs of early childhood home visitation; and
								(vii)a
			 board certified pediatrician or a developmental pediatrician; and
								(D)not expend more
			 than 5 percent of the amount of grant funds received under this subsection for
			 the administration of the grant, including planning, administration, and annual
			 reporting.
							(7)Maintenance of
			 EffortA State is entitled to receive its full allotment of funds
			 under this subsection for any fiscal year if the Secretary finds that the
			 aggregate expenditures within the State for quality programs of early childhood
			 home visitation for the fiscal year preceding the fiscal year for which the
			 determination is made was not less than 100 percent of such aggregate
			 expenditures for the second fiscal year preceding the fiscal year for which the
			 determination is made.
						(8)Reporting
			 RequirementsEach State that receives a grant under this
			 subsection shall submit an annual report to the Secretary regarding the State’s
			 progress in addressing the purposes of this Act. Such report shall include, at
			 a minimum, a description of—
							(A)actual service
			 delivery provided under the grant including—
								(i)program
			 characteristics including descriptive information on the service model used and
			 actual program performance;
								(ii)provider
			 characteristics including staff qualifications, work experience, and
			 demographic characteristics;
								(iii)recipient
			 characteristics including number, demographic characteristics, and family
			 retention; and
								(iv)an
			 estimate of annual program implementation costs;
								(B)recipient outcomes
			 that are consistent with program goals including, where appropriate given the
			 program being evaluated—
								(i)parental
			 practices;
								(ii)child health and
			 development indicators;
								(iii)child
			 maltreatment indicators
								(iv)school readiness
			 indicators; and
								(v)links to community
			 services;
								(C)the research-based
			 instruction, materials, and activities being used in the activities funded
			 under the grant;
							(D)the effectiveness
			 of the training and ongoing professional development provided—
								(i)to
			 staff supported under the grant; and
								(ii)to
			 the broader early childhood community; and
								(E)beginning at the
			 end of the second year of the grant, the results of evaluations described in
			 paragraph (3)(F)(vii).
							(b)Strengthening
			 early head start home visitationSection 645A of the Head Start
			 Act (42 U.S.C. 9840a) is amended—
						(1)in subsection
			 (b)—
							(A)in paragraph (4),
			 by striking provide services to parents to support their role as
			 parents and inserting provide additional services to parents to
			 support their role as parents (including training in parenting skills, basic
			 child development, and sensitivity to cultural variations in parenting norms
			 and attitudes toward formal supports);
							(B)in paragraph
			 (5)—
								(i)by
			 inserting (including home-based services) after with
			 services; and
								(ii)by
			 inserting , and family support services after health
			 services;
								(C)by redesignating
			 paragraphs (7), (8), and (9) as paragraphs (9), (10), and (11), respectively;
			 and
							(D)by inserting after
			 paragraph (6) the following:
								
									(7)develop and
				implement a systematic procedure for transitioning children and parents from an
				Early Head Start program into a Head Start program or another local early
				childhood education program;
									(8)establish channels
				of communication between staff of Early Head Start programs and staff of Head
				Start programs or other local early childhood education programs, to facilitate
				the coordination of
				programs;
									;
							(2)in subsection
			 (g)(2)(B), by striking clause (iv) and inserting the following:
							
								(iv)providing
				professional development and personnel enhancement activities, including the
				provision of funds to recipients of grants under subsection (a), relating to
				effective methods of implementing parent education, conducting home visiting,
				and promoting quality early childhood
				development.
								;
				and
						(3)by
			 adding at the end the following:
							
								(h)Staff
				Qualifications and Development—
									(1)Home visitor
				staff
										(A)StandardsIn
				order to further enhance the quality of home visiting services provided to
				families of children participating in home-based, center-based, or combination
				program options under this subchapter, the Secretary shall establish standards
				for training, qualifications, and the conduct of home visits for home visitor
				staff in Early Head Start programs.
										(B)ContentsThe
				standards for training, qualifications, and the conduct of home visits shall
				include content related to—
											(i)structured
				child-focused home visiting that promotes parents’ ability to support the
				child’s cognitive, social, emotional, and physical development;
											(ii)effective
				strengths-based parent education, including methods to encourage parents as
				their child’s first teachers;
											(iii)early childhood
				development with respect to children from birth through age 3;
											(iv)methods to help
				parents promote emergent literacy in their children from birth through age
				3;
											(v)ascertaining what
				health and developmental services the family receives and working with these
				providers to eliminate gaps in service by offering annual health, vision,
				hearing, and developmental screening for children from birth to entry into
				kindergarten, when needed;
											(vi)strategies for
				helping families coping with crisis; and
											(vii)the relationship
				of health and well-being of pregnant women to prenatal and early child
				development.
											.
						(c)Targeted grants
			 for early childhood home visitation for families with English language
			 learners
						(1)In
			 GeneralThe Secretary, in collaboration with the Secretary of
			 Education, shall make grants, on a competitive basis, to eligible applicants to
			 enable such applicants to support and expand local efforts to deliver services
			 under quality programs of early childhood home visitation to eligible families
			 with English language learners.
						(2)Eligible
			 ApplicantIn this subsection, the term eligible
			 applicant means—
							(A)1 or more local
			 educational agencies (as defined in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801)); and
							(B)1 or more public or
			 private community-based organizations or agencies that serve eligible families
			 and are capable of establishing and implementing programs of early childhood
			 home visitation.
							(3)ApplicationsAn
			 eligible applicant that desires to receive a grant under this subsection shall
			 submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require. The application shall
			 include a description of—
							(A)the results of a
			 community wide needs assessment that describes—
								(i)community
			 demographics demonstrating the need for outreach and services to eligible
			 families with English language learners;
								(ii)the
			 quality and capacity of existing programs of early childhood home visitation
			 for eligible families with English language learners in the community;
								(iii)the gaps in
			 programs of early childhood home visitation for eligible families with English
			 language learners in the community; and
								(iv)the
			 type of program of early childhood home visitation necessary to address the
			 gaps identified;
								(B)the program of
			 early childhood home visitation that will be supported by the grant under this
			 subsection;
							(C)how the proposed
			 program of early childhood home visitation will promote positive parenting
			 skills and children’s early learning and development;
							(D)how the proposed
			 program of early childhood home visitation will incorporate the authorized
			 activities described in paragraph (6);
							(E)how services
			 provided through a grant under this subsection will use materials that are
			 geared toward eligible families with English language learners;
							(F)how the activities
			 under this subsection will build on and promote coordination among existing
			 programs of early childhood home visitation, if such programs exist in the
			 community, in an effort to promote an array of home visitation that ensures
			 more eligible families with English language learners are being served and are
			 getting the most appropriate services to meet their needs;
							(G)how the program
			 will ensure that—
								(i)eligible families
			 with English language learners are linked to schools; and
								(ii)the
			 activities under this subsection will support the preparation of children for
			 school;
								(H)how channels of
			 communication will be established between staff of programs of early childhood
			 home visitation and staff of other early childhood education programs, such as
			 Head Start programs carried out under the Head Start Act (42 U.S.C. 9831 et
			 seq.) and Early Head Start programs carried out under section 645A of such Act,
			 preschool programs, and child care programs, to facilitate the coordination of
			 services for eligible families with English language learners;
							(I)how eligible
			 families with English language learners will be recruited and retained to
			 receive services under this subsection;
							(J)how training and
			 technical assistance will help the staff of programs of early childhood home
			 visitation involved in activities under this subsection to more effectively
			 serve eligible families with English language learners;
							(K)how the eligible
			 applicant will evaluate the activities supported under this subsection in order
			 to demonstrate outcomes related to the—
								(i)increase in number
			 of eligible families with English language learners served by programs of early
			 childhood home visitation;
								(ii)enhancement of
			 participating parents’ knowledge of early learning and development;
								(iii)enhancement of
			 positive parenting practices related to early learning and development;
			 and
								(iv)enhancement of
			 children’s cognitive, language, social-emotional, and physical development;
			 and
								(L)such other
			 information as the Secretary may require.
							(4)Approval of
			 Applications
							(A)In
			 generalThe Secretary shall select applicants for funding under
			 this subsection based on the quality of the applications and the
			 recommendations of a peer review panel, as described in subparagraph
			 (B).
							(B)Peer review
			 panelThe peer review panel shall include not less than—
								(i)2
			 individuals who are experts in the field of home visitation;
								(ii)2
			 individuals who are experts in early childhood development;
								(iii)2
			 individuals who are experts in serving eligible families with English language
			 learners;
								(iv)1
			 individual who is a board certified pediatrician or a developmental
			 pediatrician; and
								(v)1
			 individual with experience in administering public or private (including
			 community-based) child maltreatment prevention programs.
								(5)Duration of
			 GrantsGrants made under this subsection shall be for a period of
			 no more than 3 years.
						(6)Authorized
			 ActivitiesEach eligible applicant that receives a grant under
			 this subsection shall carry out the following activities:
							(A)Providing to as
			 many eligible families with English language learners as practicable, voluntary
			 early childhood home visitation, on not less frequently than a monthly basis,
			 through the implementation of quality programs of early childhood home
			 visitation that are research-based that provide parents with—
								(i)knowledge of age
			 appropriate child development in cognitive, language, social-emotional, and
			 motor domains;
								(ii)knowledge of
			 realistic expectations of age-appropriate child behaviors;
								(iii)knowledge of
			 health and wellness issues for children and parents;
								(iv)modeling,
			 consulting, and coaching on parenting practices;
								(v)skills to interact
			 with their child to enhance age-appropriate development;
								(vi)skills to
			 recognize and seek help for issues related to health, developmental delays, and
			 social, emotional, and behavioral skills; and
								(vii)activities
			 designed to help parents become full partners in the education of their
			 children.
								(B)Ascertaining what
			 health and developmental services the family receives and working with these
			 providers to eliminate gaps in service by offering annual health, vision,
			 hearing, and developmental screening for children from birth to entry into
			 kindergarten, when needed.
							(C)Providing
			 referrals for participating eligible families with English language learners,
			 as needed, to additional resources available in the community, such as
			 center-based early education programs, child care services, health or mental
			 health services, family literacy programs, employment agencies, social
			 services, and child care resource and referral agencies.
							(D)Offering group
			 meetings (at program discretion), on not less frequently than a monthly basis,
			 for eligible families with English language learners that—
								(i)further enhance the
			 information, activities, and skill-building addressed during home
			 visitation;
								(ii)offer
			 opportunities for parents to meet with and support each other; and
								(iii)address
			 challenges facing eligible families with English language learners.
								(E)Providing training
			 and technical assistance to early childhood home visitation and early childhood
			 care and education staff relating to—
								(i)effective service
			 to eligible families with English language learners, including skills to
			 address challenges facing English language learners;
								(ii)effective methods
			 of implementing parent education, conducting home visiting, and promoting
			 quality early childhood development, with sensitivity to cultural variations in
			 parenting norms and attitudes toward formal support services;
								(iii)the relationship
			 of health and well-being of pregnant women to prenatal and early child
			 development;
								(iv)early childhood
			 development with respect to children from birth until entry into
			 kindergarten;
								(v)methods to help
			 parents promote emergent literacy in their children from birth until entry into
			 kindergarten;
								(vi)implementing
			 strategies for helping eligible families with English language learners coping
			 with a crisis;
								(vii)recruiting,
			 supervising, and retaining qualified staff;
								(viii)increasing
			 services for underserved eligible families with English language
			 learners;
								(ix)methods to help
			 parents effectively respond to their children’s needs and behaviors; and
								(x)implementation of
			 ongoing program quality improvement and evaluation of activities and
			 outcomes.
								(F)Coordinating
			 existing programs of early childhood home visitation in order to effectively
			 and efficiently meet the needs of more eligible families with English language
			 learners.
							(7)Reporting
			 RequirementsEach applicant that receives a grant under this
			 subsection to carry out a program shall submit an annual report to the
			 Secretary regarding the progress of such program in addressing the purposes of
			 this Act. Such report shall include, at a minimum, a description of—
							(A)actual service
			 delivery provided under the grant including—
								(i)program
			 characteristics including descriptive information on the service model used and
			 actual program performance;
								(ii)provider
			 characteristics including staff qualifications, work experience, and
			 demographic characteristics;
								(iii)recipient
			 characteristics including number, demographic characteristics, and family
			 retention; and
								(iv)an
			 estimate of annual program implementation costs;
								(B)recipient outcomes
			 that are consistent with program goals including, where appropriate given the
			 program being evaluated—
								(i)parental
			 practices;
								(ii)child health and
			 development indicators;
								(iii)child
			 maltreatment indicators;
								(iv)school readiness
			 indicators; and
								(v)links to community
			 services;
								(C)the research-based
			 instruction, materials, and activities being used in the activities funded
			 under the grant; and
							(D)the effectiveness
			 of the training and ongoing professional development provided—
								(i)to
			 staff supported under the grant; and
								(ii)to
			 the broader early childhood community.
								(8)Supplement not
			 SupplantGrant funds provided under this subsection shall be used
			 to supplement, and not supplant, Federal and non-Federal funds available for
			 carrying out the activities described in this subsection.
						(9)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this subsection $50,000,000 for the period of fiscal years 2007 through
			 2009.
						(d)Targeted grants
			 for early childhood home visitation for military families
						(1)In
			 GeneralThe Secretary of Defense, in collaboration with the
			 Secretary of Education, shall make grants, on a competitive basis, to eligible
			 applicants to enable such applicants to support and expand efforts to deliver
			 services under quality programs of early childhood home visitation to eligible
			 families with a family member in the Armed Forces.
						(2)Eligible
			 ApplicantIn this subsection, the term eligible
			 applicant means any of the following:
							(A)A local
			 educational agency that receives payments under title VIII of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7701 et seq.).
							(B)A school of the
			 defense dependents’ education system under the Defense Dependents’ Education
			 Act of 1978 (20 U.S.C. 921 et seq.).
							(C)A school
			 established under section 2164 of title 10, United States Code.
							(D)A community-based
			 organization serving families with a family member in the Armed Forces.
							(3)ApplicationsAn
			 eligible applicant that desires to receive a grant under this subsection shall
			 submit an application to the Secretary of Defense at such time, in such manner,
			 and containing such information as the Secretary of Defense may require. The
			 application shall include a description of—
							(A)the results of a
			 community wide needs assessment that describes—
								(i)community
			 demographics demonstrating the need for outreach and services to eligible
			 families with a family member in the Armed Forces;
								(ii)the
			 quality and capacity of existing programs of early childhood home visitation
			 for eligible families with a family member in the Armed Forces;
								(iii)the gaps in
			 programs of early childhood home visitation for eligible families with a family
			 member in the Armed Forces; and
								(iv)the
			 type of program of early childhood home visitation necessary to address the
			 gaps identified;
								(B)the program of
			 early childhood home visitation that will be supported by the grant under this
			 subsection;
							(C)how the proposed
			 program of early childhood home visitation will promote positive parenting
			 skills and children’s early learning and development;
							(D)how the proposed
			 program of early childhood home visitation will incorporate the authorized
			 activities described in paragraph (6);
							(E)how services
			 provided through a grant under this subsection will use materials that are
			 geared toward eligible families with a family member in the Armed
			 Forces;
							(F)how the activities
			 under this subsection will build on and promote coordination with existing
			 programs of early childhood home visitation, if such programs exist in the
			 community, in an effort to promote an array of home visitation that ensures
			 more eligible families with a family member in the Armed Forces are being
			 served and are getting the most appropriate services to meet their
			 needs;
							(G)how the program
			 will ensure that—
								(i)eligible families
			 with a family member in the Armed Forces are linked to schools; and
								(ii)the
			 activities under this subsection will support the preparation of children for
			 school;
								(H)how channels of
			 communication will be established between staff of programs of early childhood
			 home visitation and staff of other early childhood education programs, such as
			 Head Start programs carried out under the Head Start Act (42 U.S.C. 9831 et
			 seq.) and Early Head Start programs carried out under section 645A of such Act,
			 preschool programs, family support programs, and child care programs, to
			 facilitate the coordination of services for eligible families with a family
			 member in the Armed Forces;
							(I)how eligible
			 families with a family member in the Armed Forces will be recruited and
			 retained to receive services under this subsection;
							(J)how training and
			 technical assistance will help staff of programs of early childhood home
			 visitation involved in activities under this subsection to more effectively
			 serve eligible families with a family member in the Armed Forces;
							(K)how the eligible
			 applicant will evaluate the activities supported under this subsection in order
			 to demonstrate outcomes related to the—
								(i)increase in number
			 of eligible families with a family member in the Armed Forces served by
			 programs of early childhood home visitation;
								(ii)enhancement of
			 participating parents’ knowledge of early learning and development;
								(iii)enhancement of
			 positive parenting practices related to early learning and development;
			 and
								(iv)enhancement of
			 children’s cognitive, language, social-emotional, and physical development;
			 and
								(L)such other
			 information as the Secretary of Defense may require.
							(4)Approval of
			 Local Applications
							(A)In
			 generalThe Secretary of Defense shall select applicants for
			 funding under this subsection based on the quality of the applications and the
			 recommendations of a peer review panel, as described in subparagraph
			 (B).
							(B)Peer review
			 panelThe peer review panel shall include not less than—
								(i)2
			 individuals who are experts in the field of home visitation;
								(ii)2
			 individuals who are experts in early childhood development;
								(iii)2
			 individuals who are experts in family support for military families;
								(iv)1
			 individual who is a board certified pediatrician or developmental pediatrician;
			 and
								(v)1
			 individual with experience in administering public or private (including
			 community-based) child maltreatment prevention programs.
								(5)Duration of
			 GrantsGrants made under this subsection shall be for a period of
			 no more than 3 years.
						(6)Authorized
			 ActivitiesEach eligible applicant that receives a grant under
			 this subsection shall carry out the following activities:
							(A)Providing to as
			 many eligible families with a family member in the Armed Forces as practicable,
			 voluntary early childhood home visitation, on not less frequently than a
			 monthly basis, through the implementation of quality programs of early
			 childhood home visitation that are research-based and that provide parents
			 with—
								(i)knowledge of age
			 appropriate child development in cognitive, language, social-emotional, and
			 motor domains;
								(ii)knowledge of
			 realistic expectations of age-appropriate child behaviors;
								(iii)knowledge of
			 health and wellness issues for children and parents;
								(iv)modeling,
			 consulting, and coaching on parenting practices;
								(v)skills to interact
			 with their child to enhance age-appropriate development;
								(vi)skills to
			 recognize and seek help for issues related to health, developmental delays, and
			 social, emotional, and behavioral skills; and
								(vii)activities
			 designed to help parents become full partners in the education of their
			 children.
								(B)Ascertaining what
			 health and developmental services the family receives and working with these
			 providers to eliminate gaps in service by offering annual health, vision,
			 hearing, and developmental screening for children from birth to entry into
			 kindergarten, when needed.
							(C)Providing
			 referrals for participating eligible families with a family member in the Armed
			 Forces, as needed, to additional resources available in the community, such as
			 center-based early education programs, child care services, health or mental
			 health services, family literacy programs, employment agencies, social
			 services, and child care resource and referral agencies.
							(D)Offering group
			 meetings (at program discretion), on not less frequently than a monthly basis,
			 for eligible families with a family member in the Armed Forces that—
								(i)further enhance
			 the information, activities, and skill-building addressed during home
			 visitation;
								(ii)offer
			 opportunities for parents to meet with and support each other; and
								(iii)address
			 challenges facing eligible families with a family member in the Armed
			 Forces.
								(E)Providing training
			 and technical assistance to early childhood home visitation and early childhood
			 care and education staff relating to—
								(i)effective service
			 to eligible families with a family member in the Armed Forces;
								(ii)effective methods
			 of implementing parent education, conducting home visiting, and promoting
			 quality early childhood development, with sensitivity to cultural variations in
			 parenting norms and attitudes toward formal support services;
								(iii)the relationship
			 of health and well-being of pregnant women to prenatal and early child
			 development;
								(iv)early childhood
			 development with respect to children from birth until entry into
			 kindergarten;
								(v)methods to help
			 parents promote emergent literacy in their children from birth until entry into
			 kindergarten;
								(vi)implementing
			 strategies for helping eligible families with a family member in the Armed
			 Forces coping with crisis;
								(vii)recruiting,
			 supervising, and retaining qualified staff;
								(viii)increasing
			 services for underserved eligible families with a family member in the Armed
			 Forces;
								(ix)methods to help
			 parents effectively respond to their children’s needs and behaviors; and
								(x)implementation of
			 ongoing program quality improvement and evaluation of activities and
			 outcomes.
								(F)Coordinating
			 existing programs of early childhood home visitation in order to effectively
			 and efficiently meet the needs of more eligible families with a family member
			 in the Armed Forces.
							(7)Reporting
			 RequirementsEach applicant that receives a grant under this
			 subsection to carry out a program shall submit an annual report to the
			 Secretary regarding the progress of such program in addressing the purposes of
			 this Act. Such report shall include, at a minimum, a description of—
							(A)actual service
			 delivery provided under the grant including—
								(i)program
			 characteristics including descriptive information on the service model used and
			 actual program performance;
								(ii)provider
			 characteristics including staff qualifications, work experience, and
			 demographic characteristics;
								(iii)recipient
			 characteristics including number, demographic characteristics, and family
			 retention; and
								(iv)an
			 estimate of annual program implementation costs;
								(B)recipient outcomes
			 that are consistent with program goals including, where appropriate given the
			 program being evaluated—
								(i)parental
			 practices;
								(ii)child health and
			 development indicators;
								(iii)child
			 maltreatment indicators;
								(iv)school readiness
			 indicators; and
								(v)links to community
			 services;
								(C)the research-based
			 instruction, materials, and activities being used in the activities funded
			 under the grant; and
							(D)the effectiveness
			 of the training and ongoing professional development provided—
								(i)to
			 staff supported under the grant; and
								(ii)to
			 the broader early childhood community.
								(8)Supplement not
			 SupplantGrant funds provided under this subsection shall be used
			 to supplement, and not supplant, Federal and non-Federal funds available for
			 carrying out the activities described in this subsection.
						(9)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this subsection $50,000,000 for the period of fiscal years 2007 through
			 2009.
						(e)Evaluation
						(1)In
			 GeneralFrom funds reserved under subsection (a)(2)(A)(i), the
			 Secretary shall conduct an independent evaluation of the effectiveness of this
			 section.
						(2)Reports
							(A)Interim
			 reportNot later than 2 years after the date of enactment of this
			 Act, the Secretary shall submit an interim report on the evaluation conducted
			 pursuant to subsection (a) to the Committee on Health, Education, Labor, and
			 Pensions of the Senate and the Committee on Education and Labor of the House of
			 Representatives.
							(B)Final
			 reportNot later than 3 years after the date of enactment of this
			 Act, the Secretary shall submit a final report on the evaluation conducted
			 pursuant to paragraph (1) to the committees described in subparagraph
			 (A).
							(3)ContentsThe
			 reports submitted under paragraph (2) shall include information on the
			 following:
							(A)How the grant
			 funds have expanded access to early childhood home visitation including—
								(i)demonstrating that
			 programs funded reflect the quality indicators outlined in subsection
			 (a)(6)(A); and
								(ii)documenting the
			 service delivery indicators, as outlined in subsection (a)(8)(A), across all
			 recipients receiving grants with attention to the number of families served and
			 the level of service received.
								(B)How the States
			 affect outcomes consistent with program goals including, where appropriate
			 given the program being evaluated, parenting practices, child health and
			 development, child maltreatment, school readiness, and links to community
			 services.
							(C)The effectiveness of
			 early childhood home visitation on different populations, including the extent
			 to which variability exists in program ability to improve outcomes across
			 programs and populations, such as families with English language learners and
			 families with a family member in the Armed Forces.
							(D)Descriptions of
			 the technical assistance and training actually provided and the nature of the
			 populations receiving this assistance.
							(E)The effectiveness
			 of the training and technical assistance activities funded under this section,
			 including the effects of training and technical assistance activities on
			 program performance and agency-level collaboration.
							(F)Recommendations on
			 strengthening or modifying this section.
							(f)DefinitionsIn
			 this section:
						(1)Eligible
			 familyThe term eligible family means—
							(A)a woman who is
			 pregnant; or
							(B)a parent or
			 primary caregiver of a child who is from birth until entry into
			 kindergarten.
							(2)Home
			 visitationThe term home visitation means services
			 provided in the permanent or temporary residence, or in other familiar
			 surroundings, of the individual receiving such services.
						(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 such term in section 4(e) of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
						(4)SecretaryExcept
			 as provided in subsection (c), the term Secretary means the
			 Secretary of Health and Human Services.
						(5)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 and the Commonwealth of Puerto Rico.
						(6)Territories and
			 possessionsThe term territories and possessions
			 shall include American Samoa, the Commonwealth of the Northern Mariana Islands,
			 Guam, and the United States Virgin Islands.
						(7)Tribal
			 organizationThe term tribal organization has the
			 meaning given the term in section 4(l) of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b).
						BImproving Child
			 Care Quality Through Teacher Incentives
				221.PurposeThe purposes of this subtitle are—
					(1)to establish the
			 Child Care Provider Development and Retention Grant Program, the Child Care
			 Provider Scholarship Program, and a program of child care provider health
			 benefits coverage; and
					(2)to help children
			 receive the high quality child care and early education the children need for
			 positive cognitive and social development, by rewarding and promoting the
			 retention of committed, qualified child care providers and by providing
			 financial assistance to improve the educational qualifications of child care
			 providers.
					222.DefinitionsIn this subtitle:
					(1)Child care
			 providerThe term child care provider means an
			 individual who provides a service directly to a child on a person-to-person
			 basis for compensation for—
						(A)a center-based
			 child care provider that is licensed or regulated under State or local law and
			 that satisfies the State and local requirements applicable to the child care
			 services provided;
						(B)a licensed or
			 regulated family child care provider that satisfies the State and local
			 requirements applicable to the child care services provided; or
						(C)an out-of-school
			 time program that is licensed or regulated under State or local law and that
			 satisfies the State and local requirements applicable to the child care
			 services provided.
						(2)Family Child
			 Care providerThe term family child care provider
			 has the meaning given such term in section 658P of the
			 Child Care and Development Block Grant Act
			 of 1990 (42 U.S.C. 9858n).
					(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 such term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
					(4)Lead
			 agencyThe term lead agency means the agency
			 designated under section 658D of the Child
			 Care and Development Block Grant Act of 1990 (42 U.S.C.
			 9858b).
					(5)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(6)StateThe
			 term State means any of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands of the United
			 States, Guam, American Samoa, or the Commonwealth of the Northern Mariana
			 Islands.
					(7)Tribal
			 organizationThe term tribal organization has the
			 meaning given the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
					223.Funds for child
			 care provider development and retention grants, scholarships, and health
			 benefits coverage
					(a)In
			 generalFrom amounts appropriated to carry out this subtitle, the
			 Secretary may allot and distribute funds to eligible States, and make payments
			 to Indian tribes and tribal organizations, to pay for the Federal share of the
			 cost of carrying out activities under sections 226, 227, and 228 for eligible
			 child care providers.
					(b)AllotmentsThe
			 funds shall be allotted and distributed, and the payments shall be made, by the
			 Secretary in accordance with section 224, and expended by the States (directly,
			 or at the option of the States, through units of general purpose local
			 government), and by Indian tribes and tribal organizations, in accordance with
			 this subtitle.
					224.Allotments to
			 States
					(a)Amounts
			 reserved
						(1)Territories and
			 possessionsThe Secretary shall reserve not more than
			 1/2 of 1 percent of the funds appropriated under section
			 231(a), and not more than 1/2 of 1 percent of the funds
			 appropriated under section 232(b), for any fiscal year for payments to the
			 Virgin Islands of the United States, Guam, American Samoa, and the Commonwealth
			 of the Northern Mariana Islands, to be allotted in accordance with their
			 respective needs.
						(2)Indian tribes
			 and tribal organizationsThe Secretary shall reserve not more
			 than 3 percent of the funds appropriated under section 231(a), and not more
			 than 3 percent of the funds appropriated under section 231(b), for any fiscal
			 year for payments to Indian tribes and tribal organizations with applications
			 approved under subsection (c).
						(b)Allotments to
			 remaining States
						(1)General
			 authorityFrom the funds appropriated under section 231(a) for
			 any fiscal year and remaining after the reservations made under subsection (a),
			 and from the funds appropriated under section 231(b) for any fiscal year and
			 remaining after the reservations made under subsection (a), the Secretary shall
			 allot to each State an amount equal to the sum of—
							(A)an amount that
			 bears the same ratio to 50 percent of the appropriate remainder as the product
			 of the young child factor of the State and the allotment percentage of the
			 State bears to the sum of the corresponding products for all States; and
							(B)an amount that
			 bears the same ratio to 50 percent of such remainder as the product of the
			 school lunch factor of the State and the allotment percentage of the State
			 bears to the sum of the corresponding products for all States.
							(2)Young child
			 factorIn this subsection, the term young child
			 factor means the ratio of the number of children under 5 years of age in
			 the State to the number of such children in all the States, as determined
			 according to the most recent annual estimates of population in the States, as
			 provided by the Bureau of the Census.
						(3)School lunch
			 factorIn this subsection, the term school lunch
			 factor means the ratio of the number of children who are receiving free
			 or reduced price lunches under the school lunch program established under the
			 Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1751 et seq.) in the State to the number of such
			 children in all the States, as determined annually by the Department of
			 Agriculture.
						(4)Allotment
			 percentage
							(A)In
			 generalExcept as provided in subparagraph (B), for purposes of
			 this subsection, the allotment percentage for a State shall be determined by
			 dividing the per capita income of all individuals in the United States, by the
			 per capita income of all individuals in the State.
							(B)LimitationsFor
			 purposes of this subsection, if an allotment percentage determined under
			 subparagraph (A)—
								(i)is
			 more than 1.2 percent, the allotment percentage of that State shall be
			 considered to be 1.2 percent; and
								(ii)is
			 less than 0.8 percent, the allotment percentage of the State shall be
			 considered to be 0.8 percent.
								(C)Per capita
			 incomeFor purposes of subparagraph (A), per capita income shall
			 be—
								(i)determined at
			 2-year intervals;
								(ii)applied for the
			 2-year period beginning on October 1 of the first fiscal year beginning after
			 the date such determination is made; and
								(iii)equal to the
			 average of the annual per capita incomes for the most recent period of 3
			 consecutive years for which satisfactory data are available from the Department
			 of Commerce at the time such determination is made.
								(c)Payments to
			 Indian tribes and tribal organizations
						(1)Reservation of
			 fundsFrom amounts reserved under subsection (a)(2), the
			 Secretary may make grants to or enter into contracts with Indian tribes and
			 tribal organizations that submit applications under this subsection, to plan
			 and carry out programs and activities—
							(A)to encourage child
			 care providers to improve their qualifications;
							(B)to retain
			 qualified child care providers in the child care field; and
							(C)to provide health
			 benefits coverage for child care providers.
							(2)Applications and
			 requirementsTo be eligible to receive a grant or contract under
			 this subsection, an Indian tribe or tribal organization shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require. The application shall provide that
			 the applicant—
							(A)will coordinate
			 the programs and activities involved, to the maximum extent practicable, with
			 the lead agency in each State in which the applicant will carry out such
			 programs and activities; and
							(B)will make such
			 reports on, and conduct such audits of the funds made available through the
			 grant or contract for, programs and activities under this subtitle as the
			 Secretary may require.
							(d)Data and
			 informationThe Secretary shall obtain from each appropriate
			 Federal agency, the most recent data and information necessary to determine the
			 allotments provided for in subsection (b).
					(e)Reallotments
						(1)In
			 generalAny portion of an allotment under subsection (b) to a
			 State for a fiscal year that the Secretary determines will not be distributed
			 to the State for such fiscal year shall be reallotted by the Secretary to other
			 States in proportion to the original corresponding allotments made under such
			 subsection to such States for such fiscal year.
						(2)Limitations
							(A)ReductionThe
			 amount of any reallotment to which a State is entitled under this subsection
			 shall be reduced to the extent that such amount exceeds the amount that the
			 Secretary estimates will be distributed to the State to carry out corresponding
			 activities under this subtitle.
							(B)ReallotmentsThe
			 amount of such reduction shall be reallotted to States for which no reduction
			 in a corresponding allotment, or in a corresponding reallotment, is required by
			 this subsection, in proportion to the original corresponding allotments made
			 under subsection (b) to such States for such fiscal year.
							(3)Amounts
			 reallottedFor purposes of this subtitle (other than this
			 subsection and subsection (b)), any amount reallotted to a State under this
			 subsection shall be considered to be part of the corresponding allotment made
			 under subsection (b) to the State.
						(4)Indian tribes or
			 tribal organizationsAny portion of a grant or contract made to
			 an Indian tribe or tribal organization under subsection (c) that the Secretary
			 determines is not being used in a manner consistent with the provisions of this
			 subtitle in the period for which the grant or contract is made available, shall
			 be used by the Secretary to make payments to other tribes or organizations that
			 have submitted applications under subsection (c) in accordance with their
			 respective needs.
						(f)Cost-Sharing
						(1)Child care
			 provider development and retention grants and scholarships
							(A)Federal
			 shareThe Federal share of the cost of carrying out activities
			 under sections 226 and 227, with funds allotted under this section and
			 distributed by the Secretary to a State, shall be—
								(i)not
			 more than 90 percent of the cost of each grant made under such sections, in the
			 first fiscal year for which the State receives such funds;
								(ii)not
			 more than 85 percent of the cost of each grant made under such sections, in the
			 second fiscal year for which the State receives such funds;
								(iii)not more than 80
			 percent of the cost of each grant made under such sections, in the third fiscal
			 year for which the State receives such funds; and
								(iv)not
			 more than 75 percent of the cost of each grant made under such sections, in any
			 subsequent fiscal year for which the State receives such funds.
								(B)Non-federal
			 share
								(i)In
			 generalThe State may provide the non-Federal share of the cost
			 in cash or in the form of an in-kind contribution, fairly evaluated by the
			 Secretary.
								(ii)In-kind
			 contributionIn this subparagraph, the term in-kind
			 contribution means payment of the costs of participation of eligible
			 child care providers in health insurance programs or retirement
			 programs.
								(2)Child care
			 provider health benefits coverage
							(A)Federal
			 shareThe Federal share of the cost of carrying out activities
			 under section 228, with funds allotted under this section and distributed by
			 the Secretary to a State, shall be not more than 50 percent of such
			 cost.
							(B)Non-federal
			 shareThe State may provide the non-Federal share of the cost in
			 cash or in kind, fairly evaluated by the Secretary, including plant, equipment,
			 or services. The State shall provide the non-Federal share directly or through
			 donations from public or private entities. Amounts provided by the Federal
			 Government, or services assisted or subsidized to any significant extent by the
			 Federal Government, may not be included in determining the amount of such
			 share.
							(g)Availability of
			 allotted funds distributed to StatesOf the funds allotted under
			 this section for activities described in sections 226 and 227 and distributed
			 by the Secretary to a State for a fiscal year—
						(1)not less than 67.5
			 percent shall be available to the State for grants under section 226;
						(2)not less than 22.5
			 percent shall be available to the State for grants under section 227;
			 and
						(3)not more than 10
			 percent shall be available to pay administrative costs incurred by the State to
			 carry out activities described in sections 226 and 227.
						(h)DefinitionFor
			 the purposes of subsections (a) through (e), the term State
			 includes only the 50 States, the District of Columbia, and the Commonwealth of
			 Puerto Rico.
					225.Application and
			 plan
					(a)ApplicationTo
			 be eligible to receive a distribution of funds allotted under section 224, a
			 State shall submit to the Secretary an application at such time, in such
			 manner, and containing such information as the Secretary may require by rule
			 and shall include in such application—
						(1)a
			 State plan that satisfies the requirements of subsection (b); and
						(2)assurances of
			 compliance satisfactory to the Secretary with respect to the requirements of
			 section 228.
						(b)Requirements of
			 plan
						(1)Lead
			 agencyThe State plan shall identify the lead agency to make
			 grants under this subtitle for the State.
						(2)Recruitment and
			 retention of child care providersThe State plan shall describe
			 how the lead agency will encourage both the recruitment of qualified child care
			 providers who are new to the child care field and the retention of qualified
			 child care providers who have a demonstrated commitment to the child care
			 field.
						(3)Notification of
			 availability of grants and benefitsThe State plan shall describe
			 how the lead agency will identify all eligible child care providers in the
			 State and notify the providers of the availability of grants and benefits under
			 this subtitle.
						(4)Distribution of
			 grantsThe State plan shall describe how the lead agency will
			 make grants under sections 226 and 227 to eligible child care providers in
			 selected geographical areas in the State in compliance with the following
			 requirements:
							(A)Selection of
			 geographical areasFor the purpose of making such grants for a
			 fiscal year, the State shall—
								(i)select a variety
			 of geographical areas, determined by the State, that, collectively—
									(I)include urban
			 areas, suburban areas, and rural areas; and
									(II)are areas whose
			 residents have diverse income levels; and
									(ii)give
			 special consideration to geographical areas selected under this subparagraph
			 for the preceding fiscal year.
								(B)Selection of
			 child care providers to receive grantsIn making grants under
			 section 226, the State may make grants only to eligible child care providers in
			 geographical areas selected under subparagraph (A), but may give special
			 consideration in such areas to eligible child care providers—
								(i)who
			 have attained a higher relevant educational credential;
								(ii)who
			 provide a specific kind of child care services;
								(iii)who provide
			 child care services to populations who meet specific economic characteristics;
			 or
								(iv)who
			 meet such other criteria as the State may establish.
								(C)LimitationThe
			 State shall describe how the State will ensure that grants made under section
			 226 to child care providers will not be used to offset reductions in the
			 compensation of such providers.
							(D)Reporting
			 requirementWith respect to each particular geographical area
			 selected under subparagraph (A), the State shall provide an assurance that the
			 State will, for each fiscal year for which such State receives a grant under
			 section 226—
								(i)include in the
			 report required by section 229, detailed information regarding—
									(I)the continuity of
			 employment of the grant recipients as child care providers with the same
			 employer;
									(II)with respect to
			 each employer that employed such a grant recipient, whether such employer was
			 accredited by a recognized national or State accrediting body during the period
			 of employment; and
									(III)to the extent
			 practicable and available to the State, the rate and frequency of employment
			 turnover of qualified child care providers throughout such area,
									during the
			 2-year period ending on the deadline for submission of applications for grants
			 under section 226 for that fiscal year; and(ii)provide a
			 follow-up report, not later than 90 days after the end of the succeeding fiscal
			 year that includes information regarding—
									(I)the continuity of
			 employment of the grant recipients as child care providers with the same
			 employer;
									(II)with respect to
			 each employer that employed such a grant recipient, whether such employer was
			 accredited by a recognized national or State accrediting body during the period
			 of employment; and
									(III)to the extent
			 practicable and available to the State, detailed information regarding the rate
			 and frequency of employment turnover of qualified child care providers
			 throughout such area,
									during the
			 1-year period beginning on the date on which the grant to the State was made
			 under section 226.(5)Child Care
			 Provider Development and Retention Grant ProgramThe State plan
			 shall describe how the lead agency will determine the amounts of grants to be
			 made under section 226 in accordance with the following requirements:
							(A)Sufficient
			 amountsThe State shall demonstrate that the amounts of
			 individual grants to be made under section 226 will be sufficient—
								(i)to
			 encourage child care providers to improve their qualifications; and
								(ii)to
			 retain qualified child care providers in the child care field.
								(B)Amounts to
			 credentialed providersSuch grants made to eligible child care
			 providers who have a child development associate credential (or equivalent) and
			 who are employed full-time to provide child care services shall be in an amount
			 that is not less than $1,000 per year.
							(C)Amounts to
			 providers with higher levels of educationThe State shall make
			 such grants in amounts greater than $1,000 per year to eligible child care
			 providers who have higher levels of education than the education required for a
			 credential such as a child development associate credential (or equivalent),
			 according to the following requirements:
								(i)Providers with
			 baccalaureate degrees in relevant fieldsAn eligible child care
			 provider who has a baccalaureate degree in the area of child development or
			 early child education shall receive a grant under section 226 in an amount that
			 is not less than twice the amount of the grant that is made under section 226
			 to an eligible child care provider who has an associate of the arts degree in
			 the area of child development or early child education.
								(ii)Providers with
			 associate degreesAn eligible child care provider who has an
			 associate of the arts degree in the area of child development or early child
			 education shall receive a grant under section 226 in an amount that is not less
			 than 150 percent of the amount of the grant that is made under section 226 to
			 an eligible child care provider who has a child development associate
			 credential (or equivalent) and is employed full-time to provide child care
			 services.
								(iii)Other
			 providers with baccalaureate degrees
									(I)In
			 generalExcept as provided in subclause (II), an eligible child
			 care provider who has a baccalaureate degree in a field other than child
			 development or early child education shall receive a grant under section 226 in
			 an amount equal to the amount of the grant that is made under section 226 to an
			 eligible child care provider who has an associate of the arts degree in the
			 area of child development or early child education.
									(II)ExceptionIf
			 an eligible child care provider who has such a baccalaureate degree obtains
			 additional educational training in the area of child development or early child
			 education, as specified by the State, such provider shall receive a grant under
			 section 226 in an amount equal to the amount of the grant that is made under
			 section 226 to an eligible child care provider who has a baccalaureate degree
			 specified in clause (i).
									(D)Amounts to
			 full-time providersThe State shall make a grant under section
			 226 to an eligible child care provider who works full-time in a greater amount
			 than the amount of the grant that is made under section 226 to an eligible
			 child care provider who works part-time, based on the State definitions of
			 full-time and part-time work.
							(E)Amounts to
			 experienced providersThe State shall make grants under section
			 226 in progressively larger amounts to eligible child care providers to reflect
			 the number of years worked as child care providers.
							(6)Distribution of
			 child care provider scholarshipsThe State plan shall describe
			 how the lead agency will make grants for scholarships in compliance with
			 section 227 and shall specify the types of educational and training programs
			 for which the scholarship grants made under such section may be used, including
			 only programs that—
							(A)are administered by
			 institutions of higher education that are eligible to participate in student
			 financial assistance programs under title IV of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070 et seq.); and
							(B)lead to a State or
			 nationally recognized credential in the area of child development or early
			 child education, an associate of the arts degree in the area of child
			 development or early child education, or a baccalaureate degree in the area of
			 child development or early child education.
							(7)Employer
			 contributionThe State plan shall describe how the lead agency
			 will encourage employers of child care providers to contribute to the
			 attainment of education goals by eligible child care providers who receive
			 grants under section 227.
						(8)SupplementationThe
			 State plan shall provide assurances that amounts received by the State to carry
			 out sections 226, 227, and 228 will be used only to supplement, and not to
			 supplant, Federal, State, and local funds otherwise available to support
			 existing services and activities (as of the date the amounts are used)
			 that—
							(A)encourage child
			 care providers to improve their qualifications and that promote the retention
			 of qualified child care providers in the child care field; or
							(B)provide health
			 benefits coverage for child care providers.
							226.Child Care
			 Provider Development and Retention Grant Program
					(a)In
			 generalA State that receives funds allotted under section 224
			 and made available to carry out this section shall expend such funds to pay for
			 the Federal share of the cost of making grants to eligible child care providers
			 in accordance with this section, to improve the qualifications and promote the
			 retention of qualified child care providers.
					(b)Eligibility to
			 receive grantsTo be eligible to receive a grant under this
			 section, a child care provider shall—
						(1)have a child
			 development associate credential (or equivalent), an associate of the arts
			 degree in the area of child development or early child education, a
			 baccalaureate degree in the area of child development or early child education,
			 or a baccalaureate degree in an unrelated field; and
						(2)be employed as a
			 child care provider for not less than 1 calendar year, or (if the provider is
			 employed on the date of the eligibility determination in a child care program
			 that operates for less than a full calendar year) the program equivalent of 1
			 calendar year, ending on the date of the application for such grant, except
			 that not more than 3 months of education related to child development or to
			 early child education obtained during the corresponding calendar year may be
			 treated as employment that satisfies the requirements of this paragraph.
						(c)Preservation of
			 eligibilityA State shall not take into consideration whether a
			 child care provider is receiving, may receive, or may be eligible to receive
			 any funds or benefits under any other provision of this subtitle for purposes
			 of selecting eligible child care providers to receive grants under this
			 section.
					227.Child Care
			 Provider Scholarship Program
					(a)In
			 generalA State that receives funds allotted under section 224
			 and made available to carry out this section shall expend such funds to pay for
			 the Federal share of the cost of making scholarship grants to eligible child
			 care providers in accordance with this section, to improve their educational
			 qualifications to provide child care services.
					(b)Eligibility
			 requirement for scholarship grantsTo be eligible to receive a
			 scholarship grant under this section, a child care provider shall be employed
			 as a child care provider for not less than 1 calendar year, or (if the provider
			 is employed on the date of the eligibility determination in a child care
			 program that operates for less than a full calendar year) the program
			 equivalent of 1 calendar year, ending on the date of the application for such
			 grant.
					(c)Selection of
			 granteesFor purposes of selecting eligible child care providers
			 to receive scholarship grants under this section and determining the amounts of
			 such grants, a State shall not—
						(1)take into
			 consideration whether a child care provider is receiving, may receive, or may
			 be eligible to receive any funds or benefits under any other provision of this
			 subtitle, or under any other Federal or State law that provides funds for
			 educational purposes; or
						(2)consider as
			 resources of such provider any funds such provider is receiving, may receive,
			 or may be eligible to receive under any other provision of this subtitle, under
			 any other Federal or State law that provides funds for educational purposes, or
			 from a private entity.
						(d)Cost-sharing
			 requiredThe amount of a scholarship grant made under this
			 section to an eligible child care provider shall be less than the cost of the
			 educational or training program for which such grant is made.
					(e)Annual maximum
			 scholarship grant amountThe maximum aggregate dollar amount of a
			 scholarship grant made by a State to an eligible child care provider under this
			 section in a fiscal year shall be $1,500.
					228.Child care
			 provider health benefits coverage
					(a)Short
			 titleThis section may be cited as the Healthy Early Education Workforce Grant Program
			 Act.
					(b)DefinitionIn
			 this section, the terms dependent, domestic partner,
			 and spouse, used with respect to a State, have the meanings given
			 the terms by the State.
					(c)General
			 authorityA State that receives funds allotted under section 224
			 and made available to carry out this section shall expend such funds to pay for
			 the Federal share of the cost of providing access to affordable health benefits
			 coverage for—
						(1)eligible child
			 care providers; and
						(2)at the discretion
			 of the State involved, the spouses, domestic partners, and dependents of such
			 providers.
						(d)Permissible
			 activitiesIn carrying out subsection (c), the State may expend
			 such funds for any of the following:
						(1)To reimburse an
			 employer of an eligible child care provider, or the provider, for the
			 employer’s or provider’s share (or a portion of the share) of the premiums or
			 other costs for coverage under group or individual health plans.
						(2)To offset the cost
			 of enrolling eligible child care providers in public health benefits plans,
			 such as the medicaid program under title XIX of the
			 Social Security Act (42 U.S.C. 1396 et
			 seq.), the State children’s health insurance program under title XXI of such
			 Act (42 U.S.C. 1397aa et seq.), or public employee health benefit plans.
						(3)To otherwise
			 subsidize the cost of health benefits coverage for eligible child care
			 providers.
						(e)Eligibility
			 criteria for health benefits coverageThe State may establish
			 criteria to limit the child care providers who may receive benefits through the
			 allotment.
					(f)Selection of
			 granteesFor purposes of selecting eligible child care providers
			 to receive benefits under this section for a fiscal year, a State shall
			 give—
						(1)highest priority
			 to—
							(A)providers that
			 meet any applicable criteria established in accordance with subsection (e) and
			 received such assistance during the previous fiscal year; and
							(B)at the State’s
			 discretion, the spouses, domestic partners, and dependents of such providers;
			 and
							(2)second highest
			 priority to—
							(A)providers that
			 meet any applicable criteria established in accordance with subsection (e) and
			 are accredited by the National Association for the Education of Young Children
			 or the National Association for Family Child Care; and
							(B)at the State’s
			 discretion, the spouses, domestic partners, and dependents of such
			 providers.
							229.Annual
			 reportA State that receives
			 funds appropriated to carry out this subtitle for a fiscal year shall submit to
			 the Secretary, not later than 90 days after the end of such fiscal year, a
			 report—
					(1)specifying the
			 uses for which the State expended such funds, and the aggregate amount of funds
			 (including State funds) expended for each of such uses; and
					(2)containing
			 available data relating to grants made and benefits provided with such funds,
			 including—
						(A)the number of
			 eligible child care providers who received such grants and benefits;
						(B)the amounts of
			 such grants and benefits;
						(C)any other
			 information that describes or evaluates the effectiveness of this
			 subtitle;
						(D)the particular
			 geographical areas selected under section 225 for the purpose of making such
			 grants;
						(E)with respect to
			 grants made under section 226—
							(i)the
			 number of years grant recipients have been employed as child care
			 providers;
							(ii)the
			 level of training and education of grant recipients;
							(iii)to
			 the extent practicable and available to the State, detailed information
			 regarding the salaries and other compensation received by grant recipients to
			 provide child care services before, during, and after receiving such
			 grants;
							(iv)the
			 number of children who received child care services provided by grant
			 recipients;
							(v)information on
			 family demographics of such children;
							(vi)the
			 types of settings described in subparagraphs (A), (B), and (C) of section
			 222(1) in which grant recipients are employed; and
							(vii)the ages of the
			 children who received child care services provided by grant recipients;
							(F)with respect to
			 grants made under section 227—
							(i)the
			 number of years grant recipients have been employed as child care
			 providers;
							(ii)the
			 level of training and education of grant recipients;
							(iii)to
			 the extent practicable and available to the State, detailed information
			 regarding the salaries and other compensation received by grant recipients to
			 provide child care services before, during, and after receiving such
			 grants;
							(iv)the
			 types of settings described in subparagraphs (A), (B), and (C) of section
			 222(1) in which grant recipients are employed;
							(v)the
			 ages of the children who received child care services provided by grant
			 recipients;
							(vi)the
			 number of course credits or credentials obtained by grant recipients;
			 and
							(vii)the
			 amount of time taken for completion of the educational and training programs
			 for which such grants were made; and
							(G)such other
			 information as the Secretary may require by rule.
						230.Evaluation of
			 health benefits programs by Secretary
					(a)EvaluationThe
			 Secretary shall conduct an evaluation of several State programs carried out
			 with grants made under section 228, representing various approaches to raising
			 the rate of child care providers with health benefits coverage.
					(b)Assessment of
			 impactsIn evaluating State programs under subsection (a), the
			 Secretary may consider any information appropriate to measure the success of
			 the programs, and shall assess the impact of the programs on the
			 following:
						(1)The rate of child
			 care providers with health benefits coverage.
						(2)The take-up rate
			 by eligible child care providers.
						(3)The turnover rate
			 in the child care field.
						(4)The average wages
			 paid to a child care provider.
						(c)ReportNot
			 later than 3 years after the date of enactment of this subtitle, the Secretary
			 shall prepare and submit a report to Congress containing the results of the
			 evaluation conducted under subsection (a), together with recommendations for
			 strengthening programs carried out with grants made under section 228.
					231.Authorization
			 of appropriations
					(a)Child care
			 provider development, retention, and scholarshipsThere are
			 authorized to be appropriated to carry out the activities described in sections
			 226 and 227 $500,000,000 for fiscal year 2008 and such sums as may be necessary
			 for each of fiscal years 2008 through 2012.
					(b)Child care
			 provider health benefits coverageThere is authorized to be
			 appropriated to carry out the activities described in section 228 $200,000,000
			 for fiscal year 2007 and such sums as may be necessary for each of fiscal years
			 2008 through 2012.
					CChild Care
			 Construction and Renovation Incentive Grants
				241.Short
			 titleThis subtitle may be
			 cited as the Child Care Construction
			 and Renovation Incentive Grants Act
				242.Use of
			 community development block grants to establish child care
			 facilitiesSection 105(a) of
			 the Housing and Community Development Act of
			 1974 (42 U.S.C. 5305(a)) is amended—
					(1)in paragraph (24),
			 by striking and at the end;
					(2)in paragraph (25),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(26)the construction
				and renovation of child care
				facilities.
							.
					243.Insurance for
			 mortgages on new and rehabilitated child care facilitiesTitle II of the
			 National Housing Act (12 U.S.C. 1707
			 et seq.) is amended by adding at the end the following:
					
						257.Mortgage
				insurance for child care facilities
							(a)DefinitionsIn
				this section:
								(1)Child care
				facilityThe term child care facility—
									(A)means a public or
				private facility that—
										(i)has as its purpose
				the care and development of—
											(I)children who are
				less than 16 years of age; or
											(II)school-age
				children and youth during non-school hours; and
											(ii)is operated in
				accordance with all applicable State and local laws and regulations; and
										(B)does not include
				any facility for school-age children that is primarily for use during normal
				school hours.
									(2)EquipmentThe
				term equipment includes—
									(A)machinery,
				utilities, and built-in equipment, and any necessary enclosure or structure to
				house them; and
									(B)any other items
				necessary for the functioning of a particular facility as a child care
				facility, including necessary furniture, books, and curricular and program
				materials.
									(3)First
				mortgageThe term first mortgage—
									(A)means such classes
				of first liens as are commonly given to secure advances (including advances
				during construction) on, or the unpaid purchase price of, real estate under the
				laws of the State in which the real estate is located, together with the credit
				instrument or instruments (if any) secured thereby; and
									(B)includes any
				mortgage in the form of 1 or more trust mortgages or mortgage indentures or
				deeds of trust, securing notes, bonds, or other credit instruments, that, by
				the same instrument or by a separate instrument, creates a security interest in
				initial equipment, whether or not attached to the realty.
									(4)MortgageThe
				term mortgage means a first mortgage on real estate in fee simple,
				or on the interest of either the lessor or lessee thereof under a lease having
				a period of not less than 7 years to run beyond the maturity date of the
				mortgage.
								(5)MortgagorThe
				term mortgagor has the meaning given the term in section
				207(a).
								(b)Insurance of
				mortgagesIn order to facilitate the establishment and
				rehabilitation of child care facilities, the Secretary may—
								(1)insure a mortgage
				that is secured by a property or project that is—
									(A)a new child care
				facility, including a new addition to an existing child care facility
				(regardless of whether the existing facility is being rehabilitated); or
									(B)a substantially
				rehabilitated child care facility, including equipment to be used in the
				operation of the facility; and
									(2)make a commitment
				to insure any mortgage described in paragraph (1) before the date of execution
				or disbursement of the mortgage.
								(c)Terms and
				conditions
								(1)Eligible child
				care facilitiesEach mortgage insured under this section shall be
				secured by a child care facility for which a certification of compliance has
				been issued by the Secretary under section 258(c) that is licensed or regulated
				by the State in which it is located (or if there is no State law providing for
				such licensing and regulation by the State, by the municipality or other
				political subdivision in which the facility is located) during the 12-month
				period preceding the date on which the commitment to insure the mortgage is
				issued under this section.
								(2)Approved
				mortgagor
									(A)In
				generalEach mortgage insured under this section shall be
				executed by a mortgagor approved by the Secretary.
									(B)RegulationThe
				Secretary may—
										(i)require an
				approved mortgagor who executes a mortgage under subparagraph (A) to be
				regulated with respect to charges and methods of financing and, if the
				mortgagor is a corporate entity, with respect to capital structure and rate of
				return; and
										(ii)as an aid to the
				regulation of any mortgagor under clause (i), make such contracts with and
				acquire for not more than $100 such stock or interest in such mortgagor as the
				Secretary considers to be necessary.
										(C)Stock or
				interestAny stock or interest purchased under subparagraph
				(B)(ii) shall be—
										(i)paid for out of
				the General Insurance Fund; and
										(ii)redeemed by the
				mortgagor at par upon the termination of all obligations of the Secretary under
				the insurance.
										(3)Principal
				obligationEach mortgage insured under this section shall involve
				a principal obligation in an amount not to exceed 90 percent of the estimated
				value of the property or project, or 95 percent of the estimated value of the
				property or project in the case of a mortgagor that is a private nonprofit
				corporation or association (as defined pursuant to section 221(d)(3)),
				including—
									(A)equipment to be
				used in the operation of the facility when the proposed improvements are
				completed and the equipment is installed; or
									(B)a solar energy
				system (as defined in subparagraph (3) of the last paragraph of section 2(a))
				or residential energy conservation measures (as defined in subparagraphs (A)
				through (G) and (I) of section 210(11) of the National Energy Conservation Policy Act), in
				cases in which the Secretary determines that such measures are in addition to
				those required under the minimum property standards and will be cost-effective
				over the life of the measure.
									(4)Amortization and
				interestEach mortgage insured under this section shall—
									(A)provide for
				complete amortization by periodic payments under such terms as the Secretary
				shall prescribe;
									(B)have a maturity
				date satisfactory to the Secretary, but in no event longer than 25 years;
				and
									(C)bear interest at
				such rate as may be agreed upon by the mortgagor and the mortgagee, and the
				Secretary shall not issue any regulations or establish any terms or conditions
				that interfere with the ability of the mortgagor and mortgagee to determine the
				interest rate.
									(5)ReleaseThe
				Secretary may consent to the release of a part or parts of the mortgaged
				property or project from the lien of any mortgage insured under this section
				upon such terms and conditions as the Secretary may prescribe.
								(6)Mortgage
				insurance termsSubsections (d), (e), (g), (h), (i), (j), (k),
				(l), and (n) of section 207 apply to any mortgage insured under this section,
				except that all references in such subsections to section 207 shall be
				construed, for purposes of mortgage insurance under this section, to refer to
				this section.
								(d)Mortgage
				insurance for fire safety equipment loans
								(1)AuthorityThe
				Secretary may, upon such terms and conditions as the Secretary may prescribe,
				make commitments to insure and insure loans made by financial institutions or
				other approved mortgagees to child care facilities to provide for the purchase
				and installation of fire safety equipment necessary for compliance with the
				1967 edition of the Life Safety Code of the National Fire Protection
				Association (or any subsequent edition specified by the Secretary of Health and
				Human Services).
								(2)Loan
				requirementsTo be eligible for insurance under this subsection a
				loan shall—
									(A)not exceed the
				estimate by the Secretary of the reasonable cost of the equipment fully
				installed;
									(B)bear interest at
				such rate as may be agreed upon by the mortgagor and the mortgagee;
									(C)have a maturity
				date satisfactory to the Secretary;
									(D)be made by a
				financial institution or other mortgagee approved by the Secretary as eligible
				for insurance under section 2 or a mortgagee approved under section
				203(b)(1);
									(E)comply with other
				such terms, conditions, and restrictions as the Secretary may prescribe;
				and
									(F)be made with
				respect to a child care facility for which a certification of compliance has
				been issued by the Secretary under section 258(c) during the 12-month period
				preceding the date on which the commitment to insure is issued under this
				subsection.
									(3)Insurance
				requirements
									(A)Section
				2Subsections (c), (d), and (h) of section 2 shall apply to any
				loan insured under this subsection, except that all references in such
				subsections to this section or this title shall
				be construed, for purposes of this subsection, to refer to this
				subsection.
									(B)Section
				220Paragraphs (5), (6), (7), (9), and (10) of section 220(h)
				shall apply to any loan insured under this subsection, except that all
				references in such paragraphs to home improvement loans shall be construed, for
				purposes of this subsection, to refer to loans under this subsection.
									(e)Schedules and
				deadlinesThe Secretary shall establish schedules and deadlines
				for the processing and approval (or provision of notice of disapproval) of
				applications for mortgage insurance under this section.
							(f)Limitation on
				insurance authority
								(1)TerminationNo
				mortgage may be insured under this section or section 223(h) after September
				30, 2009, except pursuant to a commitment to insure issued on or before such
				date.
								(2)Aggregate
				principal amount limitation
									(A)In
				generalThe aggregate principal amount of mortgages for which the
				Secretary enters into commitments to insure under this section or section
				223(h) on or before the date described in paragraph (1) may not exceed
				$2,000,000,000.
									(B)ReportIf,
				on the date described in paragraph (1), the aggregate insurance authority
				provided under this paragraph has not been fully used, the Secretary of the
				Treasury shall submit to Congress a report evaluating the need for continued
				mortgage insurance under this section.
									(g)Nondiscrimination
				requirement
								(1)In
				generalA child care facility receiving assistance under this
				title may not discriminate on the basis of race, color, or national origin (to
				the extent provided in title VI of the Civil
				Rights Act of 1964 (42 U.S.C. 2000d et seq.)), religion (subject to
				subparagraph (B)), national origin, sex (to the extent provided in title IX of
				the Education Amendments of 1972 (20 U.S.C. 1681 et seq.)), or disability (to
				the extent provided in section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794)),
				under any program or activity receiving Federal financial assistance under this
				title.
								(2)Facilities of
				religious organizationsThe prohibition with respect to religion
				under paragraph (1) shall not apply to a child care facility that is controlled
				by, or that is closely identified with, the tenets of a particular religious
				organization, if the application of this paragraph would not be consistent with
				the religious tenets of such organization.
								(h)Liability
				insuranceA child care provider operating a child care facility
				assisted under this section or section 223(h) shall obtain and maintain
				liability insurance in such amounts and subject to such requirements as the
				Secretary considers to be appropriate.
							(i)Small purpose
				loans
								(1)In
				generalTo the extent that amounts are made available pursuant to
				subsection (l), the Secretary shall make loans, directly or indirectly, to
				providers of child care facilities for reconstruction or renovation of such
				facilities, in accordance with this subsection.
								(2)RequirementsA
				loan under this subsection—
									(A)may be made only
				for a child care facility that is financially and operationally viable, as
				determined under standards established by the Secretary;
									(B)may not have a
				term to maturity exceeding 7 years;
									(C)shall bear
				interest at a rate established by the Secretary; and
									(D)shall be subject
				to such other terms and conditions as the Secretary may establish by
				regulation.
									(3)Aggregate loan
				amountThe aggregate amount of loans under this subsection to a
				single provider may not exceed $30,000.
								(j)NotificationThe
				Secretary shall take such actions as may be necessary to publicize the
				availability of the programs for mortgage insurance under this section and
				section 223(h), and the loan program under subsection (i) of this section, in a
				manner that ensures that information concerning such programs will be available
				to child care providers throughout the United States.
							(k)RegulationsThe
				Secretary shall—
								(1)issue any
				regulations necessary to carry out this section; and
								(2)in carrying out
				paragraph (1), consult with the Secretary of Health and Human Services with
				respect to any aspects of the regulations regarding child care
				facilities.
								(l)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $30,000,000 for fiscal year 2008, to remain available until
				expended, of which not more than 10 percent may be used for loans under
				subsection
				(i).
							.
				244.Insurance for
			 mortgages for acquisition or refinancing debt of existing child care
			 facilities
					(a)In
			 generalSection 223 of the National
			 Housing Act (12 U.S.C. 1715n) is amended by adding at the end the
			 following:
						
							(h)Mortgage
				insurance for purchase or refinancing of existing child care
				facilities
								(1)DefinitionsIn
				this subsection, the terms that are defined in section 257(a) have the same
				meanings as in that section.
								(2)AuthorityNotwithstanding
				any other provision of this Act, the Secretary may insure under any section of
				this title a mortgage executed in connection with—
									(A)the purchase or
				refinancing of an existing child care facility;
									(B)the purchase of a
				structure to serve as a child care facility; or
									(C)the refinancing of
				existing debt of an existing child care facility.
									(3)Purchase of
				existing facilities and structuresIn the case of the purchase
				under this subsection of an existing child care facility or purchase of an
				existing structure to serve as such a facility, the Secretary shall prescribe
				any terms and conditions that the Secretary considers necessary to ensure
				that—
									(A)the facility or
				structure purchased continues to be used as a child care facility; and
									(B)the facility
				receives a certification of compliance under section 258(c).
									(4)Refinancing of
				existing facilitiesIn the case of refinancing of an existing
				child care facility, the Secretary shall prescribe any terms and conditions
				that the Secretary considers necessary to ensure that—
									(A)the refinancing is
				used to lower the monthly debt service costs (taking into account any fees or
				charges connected with such refinancing) of the existing facility;
									(B)the proceeds of
				any refinancing will be employed only to retire the existing indebtedness and
				pay the necessary cost of refinancing on the existing facility;
									(C)the existing
				facility is economically viable; and
									(D)the facility
				receives a certification of compliance under section 258(c).
									(5)Limitation on
				insurance authorityThe authority of the Secretary to enter into
				commitments to insure mortgages under this subsection is subject to section
				257(f).
								.
					245.Study of
			 availability of secondary markets for mortgages on child care
			 facilities
					(a)StudyThe
			 Secretary of the Treasury shall conduct a study of the secondary mortgage
			 markets to determine—
						(1)whether such a
			 market exists for purchase of mortgages eligible for insurance under sections
			 223(h) and 257 of the National Housing
			 Act (as added by this subtitle);
						(2)whether such a
			 market would affect the availability of credit available for development of
			 child care facilities or would lower development costs of such facilities;
			 and
						(3)the extent to
			 which such a market or other activities to provide credit enhancement for loans
			 for child care facilities is needed to meet the demand for such
			 facilities.
						(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary of
			 the Treasury shall submit to Congress a report regarding the results of the
			 study conducted under this section.
					246.Technical and
			 financial assistance grants
					(a)DefinitionsIn
			 this section:
						(1)Child care
			 facilityThe term child care facility has the
			 meaning given that term in section 257(a) of the National Housing Act, as added by section 243 of
			 this Act.
						(2)Eligible
			 intermediaryThe term eligible intermediary means a
			 intermediary organization that—
							(A)is described in
			 section 501(c)(3) of the Internal Revenue Code of 1986;
							(B)is exempt from
			 taxation under section 501(a) of such Code; and
							(C)has demonstrated
			 experience in—
								(i)financing the
			 construction and renovation of physical facilities;
								(ii)providing
			 technical and financial assistance to child care providers or other similar
			 entities;
								(iii)working with
			 businesses (whether small or large); and
								(iv)securing private
			 sources for capital financing; and
								(3)Eligible
			 recipientThe term eligible recipient means
			 any—
							(A)existing or
			 start-up center-based or home-based child care provider; and
							(B)organization in
			 the process of establishing a center-based or home-based child care program or
			 otherwise seeking to provide child care services.
							(4)EquipmentThe
			 term equipment has the meaning given that term in section 257(a)
			 of the National Housing Act, as added
			 by section 243 of this Act.
						(b)Grant
			 authorityThe Secretary of Housing and Urban Development, in
			 consultation with the Secretary of Health and Human Services, may award grants
			 on a competitive basis in accordance with this section to eligible
			 intermediaries for use in accordance with subsections (e) and (f).
					(c)ApplicationsTo
			 be eligible to receive a grant under this section an eligible intermediary
			 shall submit to the Secretary an application, in such form and containing such
			 information as the Secretary may require.
					(d)PriorityIn
			 awarding grants under this section the Secretary shall give a priority to
			 applicants under subsection (c) that serve low-income or rural areas.
					(e)Use of
			 funds
						(1)Revolving loan
			 fundEach eligible intermediary that receives a grant under this
			 section shall deposit the grant amount into a child care revolving loan fund
			 established by the eligible intermediary.
						(2)Eligible
			 assistanceSubject to subsection (f), from amounts deposited into
			 the revolving loan fund under paragraph (1), each eligible intermediary shall
			 provide to eligible recipients—
							(A)financial
			 assistance (in the form of loans, grants, investments, guarantees, interest
			 subsidies, and other appropriate forms of assistance) for the construction of
			 new child care facilities, child care facility planning, and acquisition or
			 improvement of child care facilities or equipment; and
							(B)technical assistance in obtaining public or
			 private financing for such construction, planning, acquisition, and
			 improvement, including developing and implementing financing resources,
			 options, and plans for such eligible recipients.
							(3)Loan repayments
			 and investment proceedsAny amount received by an eligible
			 intermediary from an eligible recipient in the form of loan principal repayment
			 or investment proceeds shall be deposited into the child care revolving fund of
			 the eligible intermediary for redistribution to other eligible recipients in
			 accordance with this section.
						(f)Allocation of
			 fundsOf the amounts distributed from the revolving loan fund of
			 an eligible intermediary under subsection (e)(2) in each fiscal year—
						(1)not less than 50
			 percent shall be used for financial assistance pursuant to subparagraph (A) of
			 subsection (e)(2), except that the amount made available to any eligible
			 recipient under this paragraph may not exceed 40 percent of the total costs
			 incurred by that eligible recipient in connection with the construction,
			 planning, acquisition, or improvement assisted; and
						(2)the amount
			 remaining after distribution under paragraph (1), shall be used to provide
			 technical assistance pursuant to subparagraph (B) of subsection (e)(2).
						(g)Davis bacon
			 actThe Act of March 3, 1931 (popularly known as the
			 Davis-Bacon Act) shall apply to
			 actions taken under this section.
					(h)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for each of fiscal years 2008 through 2012.
					DBusiness Child
			 Care Incentive Grant Program
				251.Business child
			 care incentive grant program
					(a)EstablishmentThe
			 Secretary of Health and Human Services (referred to in this section as the
			 Secretary) shall establish a program to award grants to States,
			 on a competitive basis, to assist States in providing funds to encourage the
			 establishment and operation of employer operated child care programs.
					(b)ApplicationTo
			 be eligible to receive a grant under this section, a State shall prepare and
			 submit to the Secretary an application at such time, in such manner, and
			 containing such information as the Secretary may require, including an
			 assurance that the funds required under subsection (e) will be provided.
					(c)Amount of
			 grantThe Secretary shall determine the amount of a grant to a
			 State under this section based on the population of children less than 5 years
			 of age in the State as compared to the population of all States receiving
			 grants under this section.
					(d)Use of
			 funds
						(1)In
			 generalA State shall use amounts provided under a grant awarded
			 under this section to provide assistance to businesses located in the State to
			 enable the businesses to establish and operate child care programs. Such
			 assistance may include—
							(A)technical
			 assistance in the establishment of a child care program;
							(B)assistance for the
			 startup costs related to a child care program;
							(C)assistance for the
			 training of child care providers;
							(D)scholarships for
			 low-income wage earners;
							(E)the provision of
			 services to care for sick children or to provide care to school aged
			 children;
							(F)the entering into
			 of contracts with local resource and referral or local health
			 departments;
							(G)assistance for care
			 for children with disabilities; or
							(H)assistance for any
			 other activity determined appropriate by the State.
							(2)ApplicationTo
			 be eligible to receive assistance from a State under this section, a business
			 shall prepare and submit to the State an application at such time, in such
			 manner, and containing such information as the State may require.
						(3)Preference
							(A)In
			 generalIn providing assistance under this section, a State shall
			 give priority to applicants that desire to form a consortium to provide child
			 care in a geographic area within the State where such care is not generally
			 available or accessible.
							(B)ConsortiumFor
			 purposes of subparagraph (A), a consortium shall be made up of 2 or more
			 entities that may include businesses, nonprofit agencies or organizations,
			 local governments, or other appropriate entities.
							(4)LimitationWith
			 respect to grant funds received under this section, a State may not provide in
			 excess of $100,000 in assistance from such funds to any single
			 applicant.
						(e)Matching
			 requirementTo be eligible to receive a grant under this section
			 a State shall provide assurances to the Secretary that, with respect to the
			 costs to be incurred by an entity receiving assistance in carrying out
			 activities under this section, the entity will make available (directly or
			 through donations from public or private entities) non-Federal contributions to
			 such costs in an amount equal to—
						(1)for the first
			 fiscal year in which the entity receives such assistance, not less than 50
			 percent of such costs ($1 for each $1 of assistance provided to the entity
			 under the grant);
						(2)for the second
			 fiscal year in which the entity receives such assistance, not less than
			 662/3 percent of such costs ($2 for each $1 of assistance
			 provided to the entity under the grant); and
						(3)for the third
			 fiscal year in which the entity receives such assistance, not less than 75
			 percent of such costs ($3 for each $1 of assistance provided to the entity
			 under the grant).
						(f)Requirements of
			 providersTo be eligible to receive assistance under a grant
			 awarded under this section a child care provider shall comply with all
			 applicable State and local licensing and regulatory requirements and all
			 applicable health and safety standards in effect in the State.
					(g)Administration
						(1)State
			 responsibilityA State shall have responsibility for
			 administering a grant awarded for the State under this section and for
			 monitoring entities that receive assistance under such grant.
						(2)AuditsA
			 State shall require each entity receiving assistance under the grant awarded
			 under this section to conduct an annual audit with respect to the activities of
			 the entity. Such audits shall be submitted to the State.
						(3)Misuse of
			 funds
							(A)RepaymentIf
			 the State determines, through an audit or otherwise, that an entity receiving
			 assistance under a grant awarded under this section has misused the assistance,
			 the State shall notify the Secretary of the misuse. The Secretary, upon such a
			 notification, may seek from such an entity the repayment of an amount equal to
			 the amount of any such misused assistance plus interest.
							(B)Appeals
			 processThe Secretary shall by regulation provide for an appeals
			 process with respect to repayments under this paragraph.
							(h)Reporting
			 requirements
						(1)2-year
			 study
							(A)In
			 generalNot later than 2 years after the date on which the
			 Secretary first awards grants under this section, the Secretary shall conduct a
			 study to determine—
								(i)the
			 capacity of entities to meet the child care needs of communities within
			 States;
								(ii)the
			 kinds of partnerships that are being formed with respect to child care at the
			 local level to carry out programs funded under this section; and
								(iii)who
			 is using the programs funded under this section and the income levels of such
			 individuals.
								(B)ReportNot
			 later than 28 months after the date on which the Secretary first awards grants
			 under this section, the Secretary shall prepare and submit to the appropriate
			 committees of Congress a report on the results of the study conducted in
			 accordance with subparagraph (A).
							(2)4-year
			 study
							(A)In
			 generalNot later than 4 years after the date on which the
			 Secretary first awards grants under this section, the Secretary shall conduct a
			 study to determine the number of child care facilities funded through entities
			 that received assistance through a grant awarded under this section that remain
			 in operation and the extent to which such facilities are meeting the child care
			 needs of the individuals served by such facilities.
							(B)ReportNot
			 later than 52 months after the date on which the Secretary first awards grants
			 under this section, the Secretary shall prepare and submit to the appropriate
			 committees of Congress a report on the results of the study conducted in
			 accordance with subparagraph (A).
							(i)DefinitionIn
			 this section, the term business means an employer who employed an
			 average of at least 2 employees on business days during the preceding calendar
			 year.
					(j)Authorization of
			 appropriations
						(1)In
			 generalThere is authorized to be appropriated to carry out this
			 section, $60,000,000 for the period of fiscal years 2008 through 2010.
						(2)Evaluations and
			 administrationWith respect to the total amount appropriated for
			 such period in accordance with this subsection, not more than $5,000,000 of
			 that amount may be used for expenditures related to conducting evaluations
			 required under, and the administration of, this section.
						(k)Termination of
			 programThe program established under subsection (a) shall
			 terminate on September 30, 2011.
					IIIPre-school,
			 in-school, and afterschool assistance
			AUniversal
			 Prekindergarten Act
				301.Short
			 titleThis subtitle may be
			 cited as the Universal Prekindergarten
			 Act.
				302.Findings and
			 purpose
					(a)FindingsThe
			 Congress finds the following:
						(1)High-quality
			 prekindergarten programs help children to succeed academically. Children who
			 attended a high-quality prekindergarten program have higher academic
			 achievement, lower rates of grade retention, are less likely to be placed in
			 special education, and graduate from high school at higher rates than those who
			 did not.
						(2)Early childhood
			 education can reduce juvenile delinquency rates. A 15-year study following 989
			 low-income children who attended high-quality, comprehensive prekindergarten
			 found that they were 33 percent less likely to be arrested, and 42 percent less
			 likely to be arrested for a violent crime, than children in the control
			 group.
						(3)There is currently
			 a drastic shortage of affordable, quality early education programs that are
			 accessible for working families.
						(4)Full-day,
			 full-calendar-year universal prekindergarten programs would ensure all children
			 3, 4, and 5 years old have access to school readiness programs and quality
			 child care.
						(5)Research shows that
			 investing in quality prekindergarten programs will provide savings in the form
			 of reduced need for remedial education, decreased crime rates, lower school
			 dropout rates, and decreased welfare dependence.
						(b)PurposeThe
			 purpose of this subtitle is to ensure that all children 3, 4, and 5 years old
			 have access to a high-quality full-day, full-calendar-year prekindergarten
			 program by providing grants to States to assist in developing a universal
			 prekindergarten program that is voluntary and free-of-charge.
					303.Prekindergarten
			 grant program authorizationThe Secretary of Health and Human Services,
			 in consultation with the Secretary of Education, shall provide grants to an
			 agency designated by each State (hereafter in this subtitle referred to as the
			 designated State agency) for the development of high-quality
			 full-day, full-calendar-year universal prekindergarten programs for all
			 children 3, 4, and 5 years old in the State.
				304.State
			 requirements
					(a)State matching
			 fundsFederal funds made available to a designated State agency
			 under this subtitle shall be matched at least 20 percent by State funds.
					(b)State
			 applicationTo be eligible to receive funds under this subtitle,
			 a designated State agency shall submit an application at such time, in such
			 manner, and containing such information as the Secretary of Health and Human
			 Services may require. The application shall include the following:
						(1)How the designated
			 State agency, in overseeing the State’s universal prekindergarten program, will
			 coordinate with other State agencies responsible for early childhood education
			 and health programs.
						(2)A
			 State plan to establish and implement a statewide universal prekindergarten
			 program, in accordance with subsection (c).
						(c)State
			 planThe State plan required under subsection (b)(2) shall
			 include each of the following:
						(1)A
			 description of the universal prekindergarten program that will be established
			 and how it will support children’s cognitive, social, emotional, and physical
			 development.
						(2)A
			 statement of the goals for universal prekindergarten programs and how program
			 outcomes will be measured.
						(3)A
			 description of—
							(A)how funding will
			 be distributed to eligible prekindergarten program providers based on the need
			 for early childhood education in each geographical area served by such
			 providers; and
							(B)how the designated
			 State agency will involve representatives of early childhood program providers
			 (including child care providers, Head Start programs, and State and local
			 agencies) that sponsor programs addressing children 3, 4, and 5 years
			 old.
							(4)A
			 description of how the designated State agency will coordinate with existing
			 State-funded prekindergarten programs, federally funded programs (such as Head
			 Start programs), public school programs, and child care providers.
						(5)A
			 description of how an eligible prekindergarten program provider may apply to
			 the designated State agency for funding under this Act.
						(6)A
			 plan to address the shortages of qualified early childhood education teachers,
			 including how to increase such teachers’ compensation to be comparable to that
			 of public school teachers.
						(7)How the designated
			 State agency will provide ongoing professional development opportunities to
			 help increase the number of teachers in early childhood programs who meet the
			 State’s education or credential requirements for prekindergarten
			 teachers.
						(8)A
			 plan to address how the universal prekindergarten program will meet the needs
			 of children with disabilities, limited English proficiency, and other special
			 needs.
						(9)A
			 plan to provide transportation to children to and from the universal
			 prekindergarten program.
						(10)A description of
			 how the State will provide the 20 percent match of Federal funds.
						(d)AdministrationA
			 designated State agency may not use more than 5 percent of a grant under this
			 subtitle for costs associated with State administration of the program under
			 this subtitle.
					305.Local
			 requirements
					(a)In
			 generalAn eligible prekindergarten program provider receiving
			 funding under this subtitle shall—
						(1)maintain a maximum
			 class size of 20 children;
						(2)maintain a ratio
			 of not more than 10 children for each member of the teaching staff;
						(3)(A)ensure that all
			 prekindergarten teachers meet the requirements for teachers at a State-funded
			 prekindergarten program under an applicable State law; and
							(B)document that the State is
			 demonstrating significant progress in assisting prekindergarten teachers on
			 working toward a bachelor of arts degree with training in early childhood
			 development or early childhood education;
							(4)(A)be accredited by a
			 national organization with demonstrated experience in accrediting
			 prekindergarten programs; or
							(B)provide assurances that it shall
			 obtain such accreditation not later than 3 years after first receiving funding
			 under this subtitle; and
							(5)meet applicable
			 State and local child care licensing health and safety standards.
						(b)Local
			 applicationEligible prekindergarten program providers desiring
			 to receive funding under this subtitle shall submit an application to the
			 designated State agency overseeing funds under this subtitle containing the
			 following:
						(1)A
			 description of the prekindergarten program.
						(2)A
			 statement of the demonstrated need for a program, or an enhanced or expanded
			 program, in the area served by the eligible prekindergarten program
			 provider.
						(3)A
			 description of the age-appropriate and developmentally appropriate educational
			 curriculum to be provided that will help children be ready for school and
			 assist them in the transition to kindergarten.
						(4)A
			 description of how the eligible prekindergarten program provider will
			 collaborate with existing community-based child care providers and Head Start
			 programs.
						(5)A
			 description of how students and families will be assisted in obtaining
			 supportive services available in their communities.
						(6)A
			 plan to promote parental involvement in the prekindergarten program.
						(7)A
			 description of how teachers will receive ongoing professional development in
			 early childhood development and education.
						(8)An
			 assurance that prekindergarten programs receiving funds under this subtitle
			 provide the data required in section 7(c).
						306.Professional
			 development set-aside
					(a)In
			 generalA designated State agency may set aside up to 5 percent
			 of a grant under this subtitle for ongoing professional development activities
			 for teachers and staff at prekindergarten programs that wish to participate in
			 the universal prekindergarten grant program under this subtitle. A designated
			 State agency using the set-aside for professional development must include in
			 its application the following:
						(1)A
			 description of how the designated State agency will ensure that eligible
			 prekindergarten program providers in a range of settings (including child care
			 providers, Head Start programs, and schools) will participate in the
			 professional development programs.
						(2)An assurance that,
			 in developing its application and in carrying out its program, the professional
			 development provider has consulted, and will consult, with relevant agencies,
			 early childhood organizations, early childhood education experts, and early
			 childhood program providers.
						(3)A
			 description of how the designated State agency will ensure that the
			 professional development is ongoing and accessible to educators in all
			 geographic areas of the State, including by the use of advanced educational
			 technologies.
						(4)A
			 description of how the designated State agency will ensure that such set-aside
			 funds will be used to pay the cost of additional education and training.
						(5)A
			 description of how the designated State agency will work with other agencies
			 and institutions of higher education to provide scholarships and other
			 financial assistance to prekindergarten staff.
						(6)A
			 description of how the State educational agency will provide a financial
			 incentive, such as a financial stipend or a bonus, to educators who participate
			 in and complete such professional development.
						(7)A
			 description of how the professional development activities will be carried out,
			 including the following:
							(A)How programs and
			 educators will be selected to participate.
							(B)How professional
			 development providers will be selected, based on demonstrated experience in
			 providing research-based professional development to early childhood
			 educators.
							(C)The types of
			 research-based professional development activities that will be carried out in
			 all domains of children’s physical, cognitive, social, and emotional
			 development and on early childhood pedagogy.
							(D)How the program
			 will train early childhood educators to meet the diverse educational needs of
			 children in the community, especially children who have limited English
			 proficiency, disabilities, and other special needs.
							(E)How the program
			 will coordinate with and build upon, but not supplant or duplicate, early
			 childhood education professional development activities that exist in the
			 community.
							(b)Uses of
			 fundsFunds set aside under this section may be used for ongoing
			 professional development—
						(1)to provide
			 prekindergarten teachers and staff with the knowledge and skills for the
			 application of recent research on child cognitive, social, emotional, and
			 physical development, including language and literacy development, and on early
			 childhood pedagogy;
						(2)to provide the
			 cost of education needed to obtain a credential or degree with specific
			 training in early childhood development or education;
						(3)to work with
			 children who have limited English proficiency, disabilities, and other special
			 needs; and
						(4)to select and use
			 developmentally appropriate screening and diagnostic assessments to improve
			 teaching and learning and make appropriate referrals for services to support
			 prekindergarten children’s development and learning.
						307.Reporting
					(a)Report by
			 SecretaryFor each year in which funding is provided under this
			 subtitle, the Secretary of Health and Human Services shall submit an annual
			 report to the Congress on the implementation and effectiveness of the universal
			 prekindergarten program under this subtitle.
					(b)Report by
			 designated State agencyEach designated State agency that
			 provides grants to eligible prekindergarten program providers under this
			 subtitle shall submit to the Secretary an annual report on the implementation
			 and effectiveness of the programs in the State supported under this subtitle.
			 Such report shall contain such additional information as the Secretary may
			 reasonably require.
					(c)Report by grant
			 recipientEach eligible prekindergarten program provider that
			 receives a grant under this subtitle shall submit to the designated State
			 agency an annual report that includes, with respect to the program supported by
			 such grant, the following:
						(1)A
			 description of the type of program and a statement of the number and ages of
			 children served by the program, as well as the number and ages of children with
			 a disability or a native language other than English.
						(2)A
			 description of the qualifications of the program staff and the type of ongoing
			 professional development provided to such staff.
						(3)A
			 statement of all sources of Federal, State, local, and private funds received
			 by the program.
						(4)A
			 description of the curricula, materials, and activities used by the program to
			 support early childhood development and learning.
						(5)Such other
			 information as the designated State agency may reasonably require.
						308.Federal funds
			 supplementaryFunds made
			 available under this subtitle may not be used to supplant other Federal, State,
			 local, or private funds that would, in the absence of such Federal funds, be
			 made available for the program assisted under this subtitle.
				309.DefinitionsIn this subtitle:
					(1)The term
			 eligible prekindergarten program provider means a prekindergarten
			 program provider that is—
						(A)a school;
						(B)supported,
			 sponsored, supervised, or carried out by a local educational agency;
						(C)a Head Start
			 program; or
						(D)a child care
			 provider.
						(2)The term
			 prekindergarten program means a program serving children 3, 4, and
			 5 years old that supports children’s cognitive, social, emotional, and physical
			 development and helps prepare those children for the transition to
			 kindergarten.
					(3)The term
			 local educational agency has the meaning given that term in the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6301 et seq.).
					(4)The term
			 prekindergarten teacher means an individual who has received, or
			 is working toward, a bachelor of arts degree in early childhood
			 education.
					310.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this subtitle—
					(1)$10,000,000,000
			 for fiscal year 2008;
					(2)$20,000,000,000
			 for fiscal year 2009;
					(3)$30,000,000,000
			 for fiscal year 2010;
					(4)$40,000,000,000
			 for fiscal year 2011; and
					(5)$50,000,000,000
			 for fiscal year 2012.
					BUniversal Free
			 School Breakfast Program
				311.Universal free
			 school breakfast program
					(a)Free breakfast
			 and universal eligibilitySection 4 of the
			 Child Nutrition Act of 1966 (42
			 U.S.C. 1773) is amended to read as follows:
						
							4.School breakfast
				program authorization
								(a)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to enable the Secretary to carry out a program to assist
				States and the Department of Defense to initiate, maintain, or expand nonprofit
				breakfast programs to provide free breakfasts to school children without regard
				to family income in all schools which make application for participation and
				agree to carry out a nonprofit free breakfast program in accordance with this
				Act. Appropriations and expenditures for this Act shall be considered Health
				and Human Services functions for budget purposes rather than functions of
				Agriculture.
								(b)Apportionment to
				States
									(1)(A)In
				generalThe Secretary shall make breakfast payments to each State
				educational agency each fiscal year, at such times as the Secretary may
				determine, from the sums appropriated for such purpose, in an amount equal to
				the product obtained by multiplying—
											(i)the number of breakfasts served
				free during such fiscal year to children in schools in such States which
				participate in the school breakfast program under agreements with such State
				educational agency; by
											(ii)the national breakfast payment as
				prescribed in paragraph (2) of this subsection.
											(B)AgreementsThe
				agreements described in subparagraph (A)(i) shall be permanent agreements that
				may be amended as necessary. Nothing in the preceding sentence shall be
				construed to limit the ability of the State educational agency to suspend or
				terminate any such agreement in accordance with regulations prescribed by the
				Secretary.
										(2)National
				breakfast paymentThe national payment for each breakfast shall
				be $1.40 (as adjusted each July 1 pursuant to section 11(a)(3)(B) of the
				Richard B. Russell National School Lunch
				Act (42 U.S.C. 1759a(a)(3)(B)).
									(3)LimitationNo
				breakfast payment may be made under this subsection for any breakfast served by
				a school unless such breakfast consists of a combination of foods which meet
				the minimum nutritional requirements prescribed by the Secretary under
				subsection (e) of this section.
									(4)Nutrition
				quality adjustmentThe Secretary shall increase by 6 cents the
				annually adjusted payment for each breakfast served under this Act and section
				17 of the Richard B. Russell National School
				Lunch Act. These funds shall be used to assist States, to the extent
				feasible, in improving the nutritional quality of the breakfasts.
									(5)Agricultural
				commoditiesNotwithstanding any other provision of law, whenever
				stocks of agricultural commodities are acquired by the Secretary or the
				Commodity Credit Corporation and are not likely to be sold by the Secretary or
				the Commodity Credit Corporation or otherwise used in programs of commodity
				sale or distribution, the Secretary shall make such commodities available to
				school food authorities and eligible institutions serving breakfasts under this
				Act in a quantity equal in value to not less than 3 cents for each breakfast
				served under this Act.
									(6)Effect on
				expendituresExpenditures of funds from State and local sources
				for the maintenance of the breakfast program shall not be diminished as a
				result of funds or commodities received under paragraph (4) or (5).
									(c)State
				disbursement to schoolsFunds paid to any State during any fiscal
				year for the purpose of this section shall be disbursed by the State
				educational agency, in accordance with such agreements approved by the
				Secretary as may be entered into by such State agency and the schools in the
				State, to those schools in the State which the State educational agency,
				determines are eligible to participate in the school breakfast program.
								(d)Participation by
				schools
									(1)Requirements for
				participationTo be eligible to participate in the school
				breakfast program under this section, a school food authority shall—
										(A)agree to serve all
				breakfasts at no charge to all students who wish to participate without regard
				to family income in all participating schools; and
										(B)meet all other
				requirements that the Secretary may reasonably establish.
										(2)Start-up
				assistanceThe Secretary is authorized to provide additional
				assistance to schools not participating in the school breakfast program prior
				to the enactment of the Family and Workplace
				Balancing Act of 2007 in order to assist such schools to begin
				participation in the school breakfast program under this section.
									(3)State
				educational agency assistanceEach State educational agency shall
				assist schools not participating in the school breakfast program prior to the
				enactment of the Family and Workplace
				Balancing Act of 2007 to enter into agreements with such agencies
				in order to participate in the school breakfast program under this
				section.
									(e)Nutritional and
				other program requirements
									(1)Minimum
				nutritional requirementsBreakfasts served by schools
				participating in the school breakfast program under this section shall consist
				of a combination of foods and shall meet minimum nutritional requirements
				prescribed by the Secretary on the basis of tested nutritional research, except
				that the minimum nutritional requirements shall be measured by not less than
				the weekly average of the nutrient content of school breakfasts.
									(2)Technical
				assistance and trainingThe Secretary shall provide through State
				educational agencies technical assistance and training, including technical
				assistance and training in the preparation of foods high in complex
				carbohydrates and lower-fat versions of foods commonly used in the school
				breakfast program established under this section, to schools participating in
				the school breakfast program to assist the schools in complying with the
				nutritional requirements prescribed by the Secretary pursuant to paragraph (1)
				and in providing appropriate meals to children with medically certified special
				dietary needs.
									(3)Option versus
				serveAt the option of a local school food authority, a student
				in a school under the authority that participates in the school breakfast
				program under this Act may be allowed to refuse not more than one item of a
				breakfast that the student does not intend to consume. A refusal of an offered
				food item shall not affect the amount of payments made under this Act to a
				school for the
				breakfast.
									.
					(b)Technical
			 amendments
						(1)Child Nutrition Act of
			 1966Section 20 of the Child Nutrition Act of 1966 (42 U.S.C. 1789)
			 is amended by striking subsection (b) and redesignating subsections (c) through
			 (e) as subsections (b) through (d), respectively.
						(2)Richard B.
			 Russell National School Lunch
			 ActThe Richard B. Russell
			 National School Lunch Act is
			 amended—
							(A)in section
			 11(a)(1)—
								(i)in
			 subparagraph (C), by striking or breakfasts each place it
			 appears;
								(ii)in
			 subparagraph (C)(i)(I), by striking or in the case of a school
			 and all that follows through 4 successive school years;
								(iii)in
			 subparagraph (D)(iii), by striking or for free and reduced price lunches
			 and breakfasts;
								(iv)in
			 subparagraph (D)(iv), by striking or school breakfast;
								(v)in
			 subparagraph (E)(i)(I), by striking or in the case of a school
			 and all that follows through 4 successive school years;
			 and
								(vi)in
			 subparagraph (E)(i)(II)—
									(I)by
			 striking or breakfasts both places it appears; and
									(II)by striking
			 or school breakfast;
									(B)in section
			 11(a)(3)(A), by striking clause (iii);
							(C)in section
			 13(a)(1)(C), by striking or breakfasts;
							(D)in section
			 17—
								(i)in
			 subsection (c), by striking paragraph (2), and redesignating paragraphs (3)
			 through (6) as paragraphs (2) through (5), respectively; and
								(ii)in
			 subsection (f)(3)(E)(ii)(I), by striking meals and inserting
			 lunches; and
								(E)in section 18, by
			 striking subsection (e) and redesignating subsections (f) through (k) as
			 subsections (e) through (j), respectively.
							CNutritional
			 Improvement for Children Served Under Child Nutrition Programs
				321.Nutritional
			 improvement for children served under child nutrition programs
					(a)In
			 generalSection 18 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C.
			 1769) is amended by adding at the end the following:
						
							(k)Healthy school
				nutrition environment incentive grants
								(1)In
				generalThe Secretary shall establish a program under which the
				Secretary shall make competitive grants to selected local educational
				agencies—
									(A)to create healthy
				school nutrition environments; and
									(B)to assess the
				impact of the environments on the health and well-being of children enrolled in
				the schools.
									(2)Selection of
				schoolsIn selecting local educational agencies to receive
				incentive grants under this subsection, the Secretary shall—
									(A)ensure that not
				less than 75 percent of the schools under the jurisdiction of the agencies
				selected to participate in the program established under this subsection are
				schools in which not less than 50 percent of the students enrolled in each
				school are eligible for free or reduced price meals under this Act;
									(B)ensure that, of
				the agencies selected to participate in the program, there is appropriate
				representation of rural, urban, and suburban schools, as determined by the
				Secretary;
									(C)ensure that, of the
				agencies selected to participate in the program, there is appropriate
				representation of elementary, middle, and secondary schools, as determined by
				the Secretary;
									(D)ensure that
				agencies selected to receive a grant under this subsection meet the
				requirements of paragraph (3);
									(E)give priority to
				agencies that develop comprehensive plans that include the involvement of a
				broad range of community stakeholders in achieving healthy school nutrition
				environments;
									(F)give priority to
				agencies that develop comprehensive plans that include a strategy for
				maintaining healthy school nutrition environments in the years following the
				fiscal years for which the agencies receive grants under this
				subsection;
									(G)select only
				agencies that submit grant applications by May 1, 2008; and
									(H)make grant awards
				effective not later than July 15, 2008.
									(3)Requirements
									(A)InputPrior
				to the solicitation of proposals for grants under this subsection, the
				Secretary shall solicit input from appropriate nutrition, health, and education
				organizations (such as the American School Food Service Association, the
				American Dietetic Association, and the National School Boards Association)
				regarding the appropriate criteria for a healthy school environment.
									(B)Criteria for
				healthy school environmentsThe Secretary shall, taking into
				account input received under subparagraph (A), establish criteria for defining
				a healthy school environment, including criteria that—
										(i)provide program
				meals that meet nutritional standards for breakfasts and lunches established by
				the Secretary;
										(ii)ensure that all
				food served (including food served in participating schools and service
				institutions in competition with the programs authorized under this Act and the
				Child Nutrition Act of 1966 (42
				U.S.C. 1771 et seq.)) on school grounds during regular school hours is
				consistent with the nutritional standards for breakfasts and lunches
				established by the Secretary;
										(iii)promote the
				consumption of fruits and vegetables;
										(iv)provide nutrition
				education to students and staff; and
										(v)meet other
				criteria established by the Secretary.
										(C)PlansTo
				be eligible to receive a grant under this subsection, a local educational
				agency shall submit to the Secretary a healthy school nutrition environment
				plan that describes the actions the schools under the jurisdiction of such
				agency will take to meet the criteria established under subparagraph
				(B).
									(4)GrantsFor
				each of fiscal years 2008 through 2011, the Secretary shall make a grant to
				each agency selected under paragraph (2).
								(5)Evaluations
									(A)In
				generalThe Secretary, acting through the Administrator of the
				Food and Nutrition Service, shall conduct an evaluation of a representative
				sample of schools that receive grants under this subsection.
									(B)ContentThe
				evaluation shall measure, at a minimum, the effects of a healthy school
				nutrition environment on—
										(i)overweight
				children and obesity;
										(ii)dietary
				intake;
										(iii)nutrition
				education and behavior;
										(iv)the adequacy of
				time to eat;
										(v)physical
				activities;
										(vi)parental and
				student attitudes and participation; and
										(vii)related funding
				issues, including the cost of maintaining a healthy school nutrition
				environment.
										(C)ReportsThe
				Secretary shall submit to the Committee on Education and the Workforce of the
				House of Representatives and the Committee on Agriculture, Nutrition, and
				Forestry of the Senate—
										(i)not later than
				December 31, 2008, an interim report on the activities of schools evaluated
				under this subsection; and
										(ii)not later than
				December 31, 2010, a final report on the activities of schools evaluated under
				this subsection.
										(6)Funding
									(A)In
				generalOut of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary of
				Agriculture to carry out this subsection—
										(i)on
				October 1, 2007, $10,000,000; and
										(ii)on October 1,
				2008, and each October 1 thereafter through October 1, 2011,
				$35,000,000.
										(B)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				subparagraph (A), without further appropriation.
									(C)Availability of
				fundsFunds transferred under subparagraph (A) shall remain
				available until expended.
									(D)EvaluationsOf
				the funds made available under this paragraph, the Secretary shall use not more
				than $5,000,000 to conduct evaluations under paragraph
				(5).
									.
					(b)Competitive
			 foods in schools
						(1)In
			 generalSection 10 of the Child
			 Nutrition Act of 1966 (42 U.S.C. 1779) is amended—
							(A)in subsection (a),
			 by striking , including and all that follows through
			 Lunch Act; and
							(B)by striking
			 subsection (b) and inserting the following:
								
									(b)Competitive
				foods in schools
										(1)In
				generalThe regulations under subsection (a) may include
				provisions that regulate the service of food in participating schools and
				service institutions in competition with the programs authorized under this Act
				and the Richard B. Russell National School Lunch
				Act (42 U.S.C. 1751 et seq.) (referred to in this subsection as
				competitive foods).
										(2)RegulationsThe
				regulations promulgated under paragraph (1)—
											(A)shall apply to all
				school grounds during the duration of the school day;
											(B)shall not
				supersede or otherwise affect State and local regulations on competitive foods
				that, as determined by the Secretary, conform to the nutritional goals of the
				regulations promulgated by the Secretary;
											(C)shall require that
				the proceeds from the sale of competitive foods in schools be used for the
				benefit of the schools or of organizations of students approved by the schools,
				if those sales are allowed by the regulations;
											(D)shall take into
				account the differing needs of—
												(i)elementary
				schools;
												(ii)middle schools
				and junior high schools; and
												(iii)high schools;
				and
												(E)shall implement
				the recommendations of the Institute of Medicine made under paragraph
				(3).
											(3)Institute of
				Medicine recommendations
											(A)In
				generalThe Secretary of Agriculture shall offer to enter into an
				agreement with the Institute of Medicine of the National Academy of Sciences
				under which the Institute of Medicine, based on sound nutritional science,
				shall make recommendations to the Secretary regarding the regulation of
				competitive foods (as defined in section 10(b)(1) of the
				Child Nutrition Act of 1966).
											(B)RegulationsNot
				later than 1 year after the date of receipt of final recommendations from the
				Institute of Medicine, the Secretary shall promulgate regulations to carry out
				section 10(b) of the Child Nutrition Act of
				1966 in accordance with the recommendations of the Institute of
				Medicine.
											(C)ReportNot
				later than 1 year after the date of receipt of final recommendations from the
				Institute of Medicine, the Secretary shall submit to the Committee on Education
				and the Workforce of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a report that describes the
				actions of the Secretary under subparagraph
				(B).
											.
							DChild and Adult Care
			 Food Program
				331.Reimbursements
			 for afterschool dinnersSection 17(r) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C.
			 1766(r)) is amended by striking paragraph (5).
				EAfterschool
			 Education Enhancement Act
				341.Short
			 titleThis subtitle may be
			 cited as the Afterschool Education
			 Enhancement Act.
				342.Amendments
			 regarding 21st Century community learning centersPart B of title IV of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7171 et seq.) is amended—
					(1)in subsection (a)
			 of section 4203—
						(A)by striking
			 paragraph (3); and
						(B)by redesignating
			 paragraphs (4) through (14) as paragraphs (3) through (13), respectively;
			 and
						(2)in section
			 4204—
						(A)in paragraph (2)
			 of subsection (b)—
							(i)by
			 striking subparagraph (F); and
							(ii)by
			 redesignating subparagraphs (G) through (N) as subparagraphs (F) through (M),
			 respectively; and
							(B)by amending
			 paragraph (1) of subsection (i) to read as follows:
							
								(1)In
				generalIn awarding grants under this part, a State educational
				agency shall give priority to applications submitted jointly by eligible
				entities consisting of not less than—
									(A)1 local
				educational agency receiving funds under part A of title I; and
									(B)1 community-based
				organization or other public or private
				entity.
									.
						IVImproving the
			 workplace for families
			APart-Time and
			 Temporary Workers Benefits
				401.Treatment of
			 employees working at less than full-time under participation, vesting, and
			 accrual rules governing pension plans
					(a)Participation
			 rules
						(1)In
			 generalSection 202(a)(3) of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1052(a)(3)) is amended by adding at the end the
			 following new subparagraph:
							
								(E)(i)For purposes of this paragraph, in the case
				of any employee who, as of the beginning of the 12-month period referred to in
				subparagraph (A)—
										(I)has customarily completed 500 or more
				hours of service per year but less than 1,000 hours of service per year,
				or
										(II)is employed in a type of position in
				which employment customarily constitutes 500 or more hours of service per year
				but less than 1,000 hours of service per year,
										completion of 500 hours of service within such period
				shall be treated as completion of 1,000 hours of service.(ii)For purposes of this subparagraph,
				the extent to which employment in any type of position customarily constitutes
				less than 1,000 hours of service per year shall be determined with respect to
				each pension plan in accordance with such regulations as the Secretary may
				prescribe providing for consideration of facts and circumstances peculiar to
				the work-force constituting the participants in such
				plan.
									.
						(2)Conforming
			 amendmentSection 204(b)(1)(E) of such Act (29 U.S.C.
			 1054(b)(1)(E)) is amended by striking section 202(a)(3)(A) and
			 inserting subparagraphs (A) and (E) of section 202(a)(3).
						(b)Vesting
			 rules
						(1)In
			 generalSection 203(b)(2) of such Act (29 U.S.C. 1053(b)(2)) is
			 amended by adding at the end the following new subparagraph:
							
								(E)(i)For purposes of this paragraph, in the case
				of any employee who, as of the beginning of the period designated by the plan
				pursuant to subparagraph (A)—
										(I)has customarily completed 500 or more
				hours of service per year but less than 1,000 hours of service per year,
				or
										(II)is employed in a type of position in
				which employment customarily constitutes 500 or more hours of service per year
				but less than 1,000 hours of service per year,
										completion of 500 hours of service within such period
				shall be treated as completion of 1,000 hours of service.(ii)For purposes of this subparagraph,
				the extent to which employment in any type of position customarily constitutes
				less than 1,000 hours of service per year shall be determined with respect to
				each pension plan in accordance with such regulations as the Secretary may
				prescribe providing for consideration of facts and circumstances peculiar to
				the work-force constituting the participants in such
				plan.
									.
						(2)1-year breaks in
			 serviceSection 203(b)(3) of such Act (29 U.S.C. 1053(b)(3)) is
			 amended by adding at the end the following new subparagraph:
							
								(F)(i)For purposes of this paragraph, in the case
				of any employee who, as of the beginning of the period designated by the plan
				pursuant to subparagraph (A)—
										(I)has customarily completed 500 or more
				hours of service per year but less than 1,000 hours of service per year,
				or
										(II)is employed in a type of position in
				which employment customarily constitutes 500 or more hours of service per year
				but less than 1,000 hours of service per year,
										completion of 250 hours of service within such period
				shall be treated as completion of 500 hours of service.(ii)For purposes of this subparagraph,
				the extent to which employment in any type of position customarily constitutes
				less than 1,000 hours of service per year shall be determined with respect to
				each pension plan in accordance with such regulations as the Secretary may
				prescribe providing for consideration of facts and circumstances peculiar to
				the work-force constituting the participants in such
				plan.
									.
						(c)Accrual
			 rulesSection 204(b)(4)(C) of such Act (29 U.S.C. 1054(b)(4)(C))
			 is amended—
						(1)by inserting
			 (i) after (C); and
						(2)by adding at the
			 end the following new clauses:
							
								(ii)For purposes of this subparagraph,
				in the case of any employee who, as of the beginning of the period designated
				by the plan pursuant to clause (i)—
									(I)has customarily completed 500 or more
				hours of service per year but less than 1,000 hours of service per year,
				or
									(II)is employed in a type of position in
				which employment customarily constitutes 500 or more hours of service per year
				but less than 1,000 hours of service per year,
									completion of 500 hours of service within such period
				shall be treated as completion of 1,000 hours of service.(iii)For purposes of clause (ii), the
				extent to which employment in any type of position customarily constitutes less
				than 1,000 hours of service per year shall be determined with respect to each
				pension plan in accordance with such regulations as the Secretary may prescribe
				providing for consideration of facts and circumstances peculiar to the
				work-force constituting the participants in such
				plan.
								.
						402.Treatment of
			 employees working at less than full-time under group health plans
					(a)In
			 generalPart 2 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 is amended—
						(1)by redesignating
			 section 211 (29 U.S.C. 1061) as section 212; and
						(2)by inserting after
			 section 210 (29 U.S.C. 1060) the following new section:
							
								211.Treatment of
				part-time workers under group health plans
									(a)In
				generalA reduction in the employer-provided premium under a
				group health plan with respect to any employee for any period of coverage
				solely because the employee’s customary employment is less than full-time may
				be provided under such plan only if the employee is described in subsection (b)
				and only to the extent permitted under subsection (c).
									(b)Reductions
				applicable to employees working less than full-time
										(1)In
				generalAn employee is described in this subsection if such
				employee, as of the beginning of the period of coverage referred to in
				subsection (a)—
											(A)has customarily
				completed less than 30 hours of service per week, or
											(B)is employed in a
				type of position in which employment customarily constitutes less than 30 hours
				of service per week.
											(2)RegulationsFor
				purposes of paragraph (1), whether employment in any type of position
				customarily constitutes less than 30 hours of service per week shall be
				determined with respect to each group health plan in accordance with such
				regulations as the Secretary may prescribe providing for consideration of facts
				and circumstances peculiar to the work-force constituting the participants in
				such plan.
										(c)Amount of
				permissible reductionThe employer-provided premium under a group
				health plan with respect to any employee for any period of coverage, after the
				reduction permitted under subsection (a), shall not be less than a ratable
				portion of the employer-provided premium which would be provided under such
				plan for such period of coverage with respect to an employee who completes 30
				hours of service per week.
									(d)DefinitionsFor
				purposes of this section—
										(1)Group health
				planThe term group health plan has the meaning
				provided such term in section 607(1).
										(2)Employer-provided
				premium
											(A)In
				generalThe term employer-provided premium under a
				plan for any period of coverage means the portion of the applicable premium
				under the plan for such period of coverage which is attributable under the plan
				to employer contributions.
											(B)Applicable
				premiumFor purposes of subparagraph (A), in determining the
				applicable premium of a group health plan, principles similar to the principles
				applicable under section 604 shall
				apply.
											.
						(b)Conforming
			 amendments
						(1)Section 201(1) of
			 such Act (29 U.S.C. 1051(1)) is amended by inserting , except with
			 respect to section 211 before the semicolon.
						(2)The table of
			 contents in section 1 of such Act is amended by striking the item relating to
			 section 211 and inserting the following new items:
							
								
									211. Treatment of part-time workers under
				group health plans.
									212. Effective
				date.
								
								.
						403.Expansion of
			 definition of employee to include certain individuals whose services are leased
			 or contracted forParagraph
			 (6) of section 3 of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1002(6)) is amended—
					(1)by inserting
			 (A) after (6); and
					(2)by adding at the
			 end the following new subparagraph:
						
							(B)Such term includes, with respect to
				any employer, any person who is not an employee (within the meaning of
				subparagraph (A)) of such employer and who provides services to such employer,
				if—
								(i)such person has (pursuant to an
				agreement with such employer or any other person) performed such services for
				such employer (or for such employer and related persons (within the meaning of
				section 144(a)(3) of the Internal Revenue Code of 1986)) for a period of at
				least 1 year (6 months in the case of core health benefits) at the rate of at
				least 500 hours of service per year, and
								(ii)such services are of a type
				historically performed, in the business field of the employer, by employees
				(within the meaning of subparagraph
				(A)).
								.
					404.Effective
			 dates
					(a)In
			 generalExcept as provided in subsection (b), the amendments made
			 by this subtitle shall apply with respect to plan years beginning on or after
			 January 1, 2007.
					(b)Special rule for
			 collectively bargained plansIn the case of a plan maintained
			 pursuant to 1 or more collective bargaining agreements between employee
			 representatives and 1 or more employers ratified on or before the date of the
			 enactment of this Act, subsection (a) shall be applied to benefits pursuant to,
			 and individuals covered by, any such agreement by substituting for
			 January 1, 2007 the date of the commencement of the first plan
			 year beginning on or after the earlier of—
						(1)the later
			 of—
							(A)January 1, 2007,
			 or
							(B)the date on which
			 the last of such collective bargaining agreements terminates (determined
			 without regard to any extension thereof after the date of the enactment of this
			 Act), or
							(2)January 1,
			 2009.
						(c)Plan
			 amendmentsIf any amendment made by this subtitle requires an
			 amendment to any plan, such plan amendment shall not be required to be made
			 before the first plan year beginning on or after January 1, 2007, if—
						(1)during the period
			 after such amendment made by this Act takes effect and before such first plan
			 year, the plan is operated in accordance with the requirements of such
			 amendment made by this subtitle, and
						(2)such plan
			 amendment applies retroactively to the period after such amendment made by this
			 subtitle takes effect and such first plan year.
						A plan shall not be treated as
			 failing to provide definitely determinable benefits or contributions, or to be
			 operated in accordance with the provisions of the plan, merely because it
			 operates in accordance with this subsection.BUnited States
			 Business Telework Act
				411.Short
			 titleThis subtitle may be
			 cited as the United States Business
			 Telework Act.
				412.Telework pilot
			 program
					(a)ProgramIn
			 accordance with this subtitle, the Secretary of Labor shall conduct, in not
			 more than 5 States, a pilot program to raise awareness about telework among
			 employers and to encourage such employers to offer telework options to
			 employees.
					(b)Permissible
			 activitiesIn carrying out the pilot program, the Secretary is
			 encouraged to—
						(1)produce
			 educational materials and conduct presentations designed to raise awareness of
			 the benefits and the ease of telework;
						(2)conduct outreach
			 to businesses that are considering offering telework options;
						(3)acquire telework
			 technologies and equipment to be used for demonstration purposes; and
						(4)ensure that
			 expectant and new mothers who are employed by businesses that participate in
			 the pilot program are given the option to telework during the 1-year period
			 after the date of birth.
						413.Report to
			 CongressNot later than 2
			 years after the first date on which funds are appropriated to carry out this
			 subtitle, the Secretary shall transmit to the Congress a report containing the
			 results of an evaluation of the pilot program and any recommendations as to
			 whether the pilot program, with or without modification, should be
			 expanded.
				414.DefinitionIn this subtitle, the term
			 telework means the performance of any portion of work functions by
			 an employee outside the normal place of business under circumstances which
			 reduce or eliminate the need to commute.
				415.TerminationThe pilot program shall terminate 2 years
			 after the first date on which funds are appropriated to carry out this
			 subtitle.
				416.Authorization
			 of appropriationsThere is
			 authorized to be appropriated $5,000,000 to carry out this subtitle.
				
